Exhibit 10.2

 

AMENDMENT NO. 10 TO

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This Amendment No. 10 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of December 30, 2016,  among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, Amendment No. 3 thereto, dated as of March
7, 2012, Amendment No. 4 thereto, dated as of August 23, 2012, Amendment No. 5
thereto, dated as of August 22, 2013, Amendment No. 6 thereto, dated as of
August 21, 2014, Amendment No. 7 thereto, dated as of May 22, 2015, Amendment
No. 8 thereto, dated as of March 16, 2016, and Amendment No. 9 thereto, dated as
of August 18, 2016, each among the Seller Parties, the Financial Institutions
party thereto, the Companies party thereto, and the Agent (the “Original
Agreement,” and as further amended, modified or supplemented from time to time,
the “Receivables Purchase Agreement”). 

 

RECITALS

 

The parties hereto are the current parties to the Original Agreement and they
now desire to amend the Original Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.      Definitions Used Herein.   Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

 

Section 2.       Amendment.  Subject to the terms and conditions set forth
herein, the Original Agreement is hereby amended by deleting the stricken text
(indicated in the same manner as the following example: stricken text)  and
adding the inserted text (indicated in the same manner as the following
example: inserted text) as set forth on the pages of the conformed copy of the
Receivables Purchase Agreement attached as Annex A hereto.

 

Section 3.       Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

 

(a)     Amendment.  The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of this Amendment, duly executed
by each of the parties hereto.

 

 

 





--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

(b)     Receivables Sale Agreements.  The Agent shall have received, on or
before the date hereof, executed copies of (i) the Receivables Sale Agreement,
by and between AVT Technology Solutions LLC (“TS Subsidiary”) and Avnet (such
agreement, the “TS Subsidiary RSA”),  (ii) Amendment No. 10 to the Receivables
Sale Agreement, by and between Avnet and Seller and (iii) Collection Account
Agreements relating to each additional Collection Account added to Exhibit IV of
the Receivables Purchase Agreement pursuant to this Amendment.

 

(c)     Secretary’s Certificates.  The Agent shall have received, as of the date
hereof, Secretary’s certificates for each of Seller, Avnet and TS Subsidiary,
certifying as to incumbency and certifying and attaching resolutions and
organizational documents.

 

(d)     Opinions.  The Agent shall have received, as of the date hereof,
favorable opinions from external legal counsel for Avnet, in form and substance
reasonably acceptable to the Agent, addressing:  (i) corporate and
enforceability matters with respect to Seller, Avnet and TS Subsidiary; (ii)
creation and perfection of the security interest granted under the TS Subsidiary
RSA; and (iii) true sale matters with respect to the sale of Receivables by TS
Subsidiary to Avnet and substantive non-consolidation matters with respect to TS
Subsidiary and Seller.

 

(e)     Financing Statements.  The Agent shall have received, on or before the
date hereof, (i) UCC search results for each of Seller, Avnet and TS Subsidiary,
in each case, reflecting the absence of any claim against the Receivables and
the Related Security that is prior to that of the Agent and (ii) a financing
statement reflecting the security interest granted under the TS Subsidiary RSA.

 

(f)     Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
of each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

 

(g)     No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

 

Section 4.       Miscellaneous.

 

(a)     Effect; Ratification.  The amendment set forth herein is effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed (i) to be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Original Agreement or of any other instrument or agreement referred to therein
or (ii) to prejudice any right or remedy which the Agent, any Company or
Financial Institution (or any of their respective assigns) may now have or may
have in the future under or in connection with the Receivables Purchase
Agreement or any other instrument or agreement referred to therein.  Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other





2

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

Transaction Documents to the Original Agreement or to the “Receivables Purchase
Agreement” shall mean the Original Agreement as amended hereby.  This Amendment
shall be construed in connection with and as part of the Receivables Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Receivables Purchase Agreement and each other
instrument or agreement referred to therein, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

(b)     Transaction Documents.  This Amendment is a Transaction Document
executed pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c)     Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

 

(d)     Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)    Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

 

(f)      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

(g)     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

 



3

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

 

 

 

AVNET RECEIVABLES CORPORATION,

 

as Seller

 

 

 

 

 

By:

/s/ Kevin Moriarty

 

Name:

Kevin Moriarty

 

Title:

President

 

 

 

 

 

 

 

AVNET, INC., as Servicer

 

 

 

 

 

By:

/s/ Kevin Moriarty

 

Name:

Kevin Moriarty

 

Title:

Senior Vice President, Chief Financial Officer and Assistant Secretary

 





S-1

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

Commitment:  $136,000,000

CHARIOT FUNDING LLC,

 

as a Company and as a Financial Institution

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A.,

 

 

its Attorney-in-Fact

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 





S-2

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

LIBERTY STREET FUNDING LLC,

 

as a Company

 

 

 

 

 

By:

/s/ Jill Russo

 

Name:

Jill Russo

 

Title:

Vice President

 

 

 

 

Commitment:  $136,000,000

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution

 

 

 

 

 

By:

/s/ Diane Emanuel

 

Name:

Diane Emanuel

 

Title:

Managing Director & Head

 





S-3

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION,

 

as a Company

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

Commitment:  $113,333,333.33

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH, as a Financial Institution

 

 

 

 

 

By:

/s/ Nicolas Mounier

 

Name:

Nicolas Mounier

 

Title:

Director

 





S-4

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

Commitment:  $111,111,111.11

PNC BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 





S-5

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Company

 

 

 

 

 

By:

/s/ Thomas J. Lockwood

 

Name:

Thomas J. Lockwood

 

Title:

Senior Vice President

 

 

 

 

Commitment:  $66,666,666.67

BRANCH BANKING AND TRUST COMPANY,

 

as a Financial Institution

 

 

 

 

 

By:

/s/ Thomas J. Lockwood

 

Name:

Thomas J. Lockwood

 

Title:

Senior Vice President

 





S-6

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Managing Director

 

 

 

 

Commitment:  $133,333,333.33

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Managing Director

 





S-7

--------------------------------------------------------------------------------

 

Amendment No. 10 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

MANHATTAN ASSET FUNDING

 

COMPANY LLC, as a Company

 

 

 

By:

MAF Receivables Corp., its member

 

 

 

 

 

By:

/s/ Irina Khaimova

 

Name:

Irina Khaimova

 

Title:

Vice President

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as agent for the SMBC Company

 

 

 

 

 

By:

/s/ Miura Makoto

 

Name:

Miura Makoto

 

Title:

Joint General Manager

 

 

 

 

Commitment:  $113,333,333.33

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Financial Institution

 

 

 

 

 

By:

/s/ David Kee

 

Name:

David Kee

 

Title:

Managing Director

 

 

 



S-8

--------------------------------------------------------------------------------

 



Annex A

 

 

 

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

dated as of August 26, 2010

 

Composite Copy Through Amendment No. 10, Dated As of December 30, 2016

 

Among

 

AVNET RECEIVABLES CORPORATION, as Seller,

 

AVNET, INC., as Servicer,

 

THE COMPANIES,

 

THE FINANCIAL INSTITUTIONS,

 

and

 

JPMORGAN CHASE BANK, N.A.

As Agent

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE I PURCHASE ARRANGEMENTS


3 

Section 1.1        Purchase Facility


3 

Section 1.2        Increases


3 

Section 1.3        Decreases


3 

Section 1.4        Payment Requirements


4 

 

 

 

ARTICLE II PAYMENTS AND COLLECTIONS


4 

Section 2.1        Payments


4 

Section 2.2        Collections Prior to Amortization


4 

Section 2.3        Collections Following Amortization


5 

Section 2.4        Application of Collections


5 

Section 2.5        Payment Rescission


6 

Section 2.6        Maximum Purchaser Interests


6 

Section 2.7        Repurchase Option


6 

Section 2.8        Release of Lock-Box Arrangements


6 

Section 2.9        Compliance with FATCA


6 

 

 

 

ARTICLE III COMPANY FUNDING


7 

Section 3.1        CP Costs


7 

Section 3.2        CP Costs Payments


7 

Section 3.3        Calculation of CP Costs


7 

 

 

 

ARTICLE IV FINANCIAL INSTITUTION FUNDING


7 

Section 4.1        Financial Institution Funding


7 

Section 4.2        Yield Payments


7 

Section 4.3        Selection and Continuation of Tranche Periods


7 

Section 4.4        Financial Institution Discount Rates


8 

Section 4.5        Suspension of the LIBO Rate


8 

Section 4.6        Extension of Liquidity Termination Date


8 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES


9 

Section 5.1        Representations and Warranties of The Seller Parties


9 

Section 5.2        Financial Institution Representations and Warranties


12 

 

 

 

ARTICLE VI CONDITIONS OF PURCHASES


13 

Section 6.1        Conditions Precedent to Amendment and Restatement


13 

Section 6.2        Conditions Precedent to All Purchases and Reinvestments


13 

 

 

 

ARTICLE VII COVENANTS


14 

Section 7.1        Affirmative Covenants of The Seller Parties


14 

Section 7.2        Negative Covenants of The Seller Parties


20 

 

 

 

ARTICLE VIII ADMINISTRATION AND COLLECTION


21 

Section 8.1        Designation of Servicer


21 

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 8.2        Duties of Servicer


22 

Section 8.3        Collection Notices


22 

Section 8.4        Responsibilities of Seller


23 

Section 8.5        Reports


23 

Section 8.6        Servicing Fees


23 

Section 8.7        Limited Recourse to Servicer


23 

Section 8.8        CRD Compliance


23 

 

 

 

ARTICLE IX AMORTIZATION EVENTS


23 

Section 9.1        Amortization Events


23 

Section 9.2        Remedies


25 

 

 

 

ARTICLE X INDEMNIFICATION


25 

Section 10.1        Indemnities by The Seller Parties


25 

Section 10.2        Increased Cost and Reduced Return


28 

Section 10.3        Other Costs and Expenses


29 

Section 10.4        Allocations


29 

 

 

 

ARTICLE XI THE AGENT


30 

Section 11.1        Authorization and Action


30 

Section 11.2        Delegation of Duties


30 

Section 11.3        Exculpatory Provisions


30 

Section 11.4        Reliance by Agent


30 

Section 11.5        Non-Reliance on Agent and Other Purchasers


30 

Section 11.6        Reimbursement and Indemnification


31 

Section 11.7        Agent in its Individual Capacity


31 

Section 11.8        Successor Agent


31 

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS


31 

Section 12.1        Assignments


31 

Section 12.2        Participations


32 

Section 12.3        Security Interests


32 

 

 

 

ARTICLE XIII MISCELLANEOUS


33 

Section 13.1        Waivers and Amendments


33 

Section 13.2        Notices


34 

Section 13.3        Ratable Payments


34 

Section 13.4        Protection of Ownership Interests of the Purchasers


34 

Section 13.5        Confidentiality


34 

Section 13.6        Bankruptcy Petition


35 

Section 13.7        Limitation of Liability


35 

Section 13.8        CHOICE OF LAW


36 

Section 13.9        CONSENT TO JURISDICTION


36 

Section 13.10        WAIVER OF JURY TRIAL


39 

Section 13.11        Integration; Binding Effect; Survival of Terms


36 

Section 13.12        Counterparts; Severability; Section References


37 

 





ii

--------------------------------------------------------------------------------

 

 

 

 

Section 13.13        JPM Chase Roles


37 

Section 13.14        Characterization


37 

Section 13.15        Assignments of Company Interests Under Existing Agreement


37 

Section 13.16        Confirmation and Ratification of Terms


38 

Section 13.17        PATRIOT Act


39 

 





iii

--------------------------------------------------------------------------------

 

 

Exhibits and Schedules

 

Exhibit I

Definitions

Exhibit II

Form of Purchase Notice

Exhibit III

Places of Business, Jurisdictions of Organization and Chief Executive Offices of
the Seller Parties; Locations of Records; Organizational Number(s); Federal
Employer Identification Number(s); Other Names

Exhibit IV

Names of Collection Banks; Collection Accounts

Exhibit V

Form of Compliance Certificate

Exhibit VI

Form of Collection Account Agreement

Exhibit VII

Form of Assignment Agreement

Exhibit VIII

Credit and Collection Policy

Exhibit IX

Form of Contract(s)

Exhibit X

Form of Monthly Report

 

 

Schedule A

Commitments

Schedule B

Closing Documents

Schedule C

Computation of CP Costs

 

 

 



iv

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

This Second Amended and Restated Receivables Purchase Agreement dated as of
August 26, 2010 is among Avnet Receivables Corporation, a Delaware corporation
(“Seller”), Avnet, Inc., a New York corporation (“Avnet”), as initial Servicer
(the Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers hereunder or any successor agent hereunder (together
with its successors and assigns hereunder, the “Agent”).  Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

The Seller Parties, Bank One, NA (Main Office Chicago), in its capacity as a
Financial Institution, Preferred Receivables Funding Corporation, in its
capacity as a Company, and the Agent entered into that certain Receivables
Purchase Agreement, dated as of June 28, 2001 (the “Original Agreement”).

 

In connection with the addition of The Bank of Nova Scotia (“Scotia”) as a
Financial Institution and the addition of Liberty Street Funding Corp. as a
Company, the Original Agreement was amended and restated on February 6, 2002
(such Original Agreement as amended and restated, and as further amended from
time to time prior to the date hereof, the “Existing Agreement”).  Liberty
Street Funding LLC subsequently succeeded to Liberty Street Funding Corp as a
Company.

 

Under the Existing Agreement, JPMorgan Chase Bank, N.A. succeeded to Bank One,
NA (Main Office Chicago), as Agent and Financial Institution, and Chariot
Funding LLC succeeded to Preferred Receivables Funding Corporation as a Company.

 

Under the Existing Agreement, ABN AMRO Bank N.V. and BNP Paribas, acting through
its New York Branch (“BNP”), were added as Financial Institutions, and Amsterdam
Funding Corporation (the “RBS Company”) and Starbird Funding Corporation (the
“BNP Company”) were added as Companies.  The Royal Bank of Scotland PLC (“RBS”)
subsequently succeeded to ABN AMRO Bank N.V. as Financial Institution.

 

In connection with the amendment and restatement of the Existing Agreement, the
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”) and Crédit Agricole
Corporate and Investment Bank New York Branch (“CA”) became party to this
Agreement as Financial Institutions and Victory Receivables Corporation (the
“BTMU Company”) and Atlantic Asset Securitization LLC (the “CA Company”) became
party to this Agreement as Companies.

 

Pursuant to assignment agreements entered into on January 4, 2012, CA and the CA
Company each ceased to be parties to this Agreement and PNC Bank, National
Association (“PNC”) became party to this Agreement as a Financial Institution
and Market Street Funding LLC became party to this Agreement as a
Company.  Market Street Funding LLC subsequently assigned all of its rights and
obligations as a Company hereunder to PNC Bank, National Association (in its
capacity as a Company, the “PNC Company”).

 

 





 

--------------------------------------------------------------------------------

 

 

In connection with Amendment No. 4 to this Agreement, dated as of August 23,
2012, Bank of America, National Association (“BOFA”) and Sumitomo Mitsui Banking
Corporation (“SMBC”) became parties to this Agreement as Financial Institutions,
Bank of America, National Association (the “BOFA Company”) and Manhattan Asset
Funding Company LLC (the “SMBC Company”) became parties to this Agreement as
Companies and each of Wells, the Wells Company, RBS, the RBS Company, BNP and
the BNP Company ceased to be a party to this Agreement.

 

In connection with Amendment No. 5 to this Agreement, dated as of August 22,
2013, Section 13.7(b) of the Existing Agreement was amended, various defined
terms in the Existing Agreement were amended and the term of this Agreement was
extended until August 21, 2014.

 

Pursuant to an assignment agreement entered into as of August 21, 2014, BOFA and
the BOFA Company each ceased to be parties to this Agreement, JPM Chase assigned
its rights and duties as a Financial Institution hereunder to Chariot Funding
LLC (“Chariot”), Branch Banking and Trust Company (“BB&T”) became a party hereto
as a Financial Institution and as a Company (in the latter capacity, the “BB&T
Company”) and Wells Fargo Bank, National Association (“WFB”) became a party
hereto as a Financial Institution and as a Company (in the latter capacity, the
“WFB Company”).  JPM Chase continues to act as Agent hereunder and Chariot
continues to be a Company hereunder.

 

In connection with the establishment of AVT Technology Solutions LLC, a Delaware
limited liability company (the “Subsidiary Originator”), (i) the Subsidiary
Originator and Originator entered into a Receivables Sale Agreement, dated as of
December 30, 2016 (the “Subsidiary RSA”), pursuant to which the Subsidiary
Originator sells and assigns to Originator, and Originator purchases from the
Subsidiary Originator, Receivables originated by the Subsidiary Originator, and
(ii) Originator and Seller entered into Amendment No. 10 to the Receivables Sale
Agreement, and the parties hereto have entered into Amendment No. 10 to the
Existing Agreement, in each case, to amend certain provisions therein and herein
to reflect and address the establishment of the Subsidiary Originator and the
origination of a portion of the Receivables by the Subsidiary Originator.

 

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

 

Each Company may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.

 

In the event that any Company declines to make any purchase, such Company’s
Related Financial Institution(s) shall, at the request of Seller, purchase
Purchaser Interests that such Company declined to purchase from time to time.

 

JPMorgan Chase Bank, N.A., as successor by merger to Bank One, NA (Main Office
Chicago) has been requested and is willing to act as Agent on behalf of the
Companies and the Financial Institutions in accordance with the terms hereof.

 

The parties hereto agree as follows:

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Existing Agreement is hereby amended and
restated in its entirety to read as follows:

 





Page 2

--------------------------------------------------------------------------------

 

 

ARTICLE I

PURCHASE ARRANGEMENTS

 

Section 1.1           Purchase Facility.  Upon the terms and subject to the
conditions hereof, Seller may, at its option, sell and assign Purchaser
Interests to the Agent for the benefit of one or more of the Purchasers.  In
accordance with the terms and conditions set forth herein, each Company may, at
its option, instruct the Agent to purchase on behalf of such Company, or if any
Company shall decline to purchase, the Agent shall purchase, on behalf of such
declining Company’s Related Financial Institutions, Purchaser Interests from
time to time in an aggregate amount not to exceed at such time the lesser of (i)
the Purchase Limit and (ii) the aggregate amount of the Commitments during the
period from the date hereof to but not including the Facility Termination Date.

 

Section 1.2           Increases.  Seller shall provide the Agent, by 12:00 noon
(Chicago time) at least one Business Day prior to the date of each Incremental
Purchase, with prior written notice in a form set forth as Exhibit II hereto of
such Incremental Purchase (a “Purchase Notice”).  Each Purchase Notice shall be
subject to Section 6.2 hereof (and, in the case of the initial Purchase Notice,
Section 6.1) and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $10,000,000)
and date of purchase and, in the case of an Incremental Purchase to be funded by
any of the Financial Institutions, the requested Discount Rate and Tranche
Period.  Following receipt of a Purchase Notice, the Agent will promptly notify
each Company of such Purchase Notice after the Agent’s receipt thereof and the
Agent will identify the Companies that agree to make the purchase.  If any
Company declines to make a proposed purchase, Seller may cancel the Purchase
Notice as to all Purchasers or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interests, which such Company has declined
to purchase, will be made by such declining Company’s Related Financial
Institutions in accordance with the rest of this Section 1.2.  If the proposed
Incremental Purchase or any portion thereof is to be made by any of the
Financial Institutions, the Agent shall send notice of the proposed Incremental
Purchase to the applicable Financial Institutions concurrently by telecopier,
telex, cable or other electronic transmission specifying (i) the date of such
Incremental Purchase, which date must be at least one Business Day after such
notice is received by the applicable Financial Institutions, (ii) each Financial
Institution’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests the Financial Institutions in such Financial Institution’s Purchaser
Group are then purchasing and (iii) the requested Discount Rate and the
requested Tranche Period.  On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI and
the conditions set forth in this Section 1.2, the Companies and/or the Financial
Institutions, as applicable, shall deposit to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to (i) in the case of a Company that has agreed to make such Incremental
Purchase, such Company’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests of such Incremental Purchase or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing.  Each
Financial Institution’s Commitment hereunder shall be limited to purchasing
Purchaser Interests that the Company in such Financial Institution’s Purchaser
Group has declined to purchase.  Each Financial Institution’s obligation shall
be several, such that the failure of any Financial Institution to make available
to Seller any funds in connection with any purchase shall not relieve any other
Financial Institution of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Financial Institution shall be
responsible for the failure of any other Financial Institution to make funds
available in connection with any purchase.

 

Section 1.3           Decreases.  Seller shall provide the Agent with prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Collections and the
Agent will promptly notify each Purchaser of such Reduction Notice after the
Agent’s receipt thereof.  Such Reduction Notice shall designate (i) the date
(the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced which
shall be applied ratably to the Purchaser Interests of the Companies and the
Financial Institutions in accordance with the amount of Capital (if any) owing
to the Companies (ratably, based on their respective Pro Rata Shares), on the
one hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”).  Only one (1) Reduction Notice shall be outstanding at any
time.  Concurrently with any reduction of Aggregate Capital pursuant to this
Section, Seller shall pay to the applicable Purchaser all Broken Funding Costs

 





Page 3

--------------------------------------------------------------------------------

 

 

arising as a result of such reduction.  No Aggregate Reduction will be made
following the occurrence of the Amortization Date without the consent of the
Agent.

 

Section 1.4           Payment Requirements.  All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser, they shall
be paid to the Agent, for the account of such Purchaser, at 10 S Dearborn
Street, 16th Floor, Chicago, Illinois 60603 until otherwise notified by the
Agent, and the Agent agrees to remit any such amounts received to the applicable
Purchaser.  If such amounts are payable to the Agent, they shall be paid to the
Agent at 10 S Dearborn Street, 16th Floor, Chicago, Illinois 60603 until
otherwise notified by the Agent.  Upon notice to Seller, the Agent (on behalf of
itself and/or any Purchaser) may debit the Facility Account for all amounts due
and payable hereunder.  All computations of Yield, per annum fees or discount
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letters shall be made on the basis of a year of 360 days for the
actual number of days elapsed.  If any amount hereunder or under any other
Transaction Document shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

 

ARTICLE II

PAYMENTS AND COLLECTIONS

 

Section 2.1           Payments.  Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent or
relevant Purchaser, as applicable, when due, for the account of the Agent or the
relevant Purchaser or Purchasers on a full recourse basis, (i) such fees as set
forth in the Fee Letters (which fees collectively shall be sufficient to pay all
fees owing to the Financial Institutions), (ii) all CP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v)
all amounts required pursuant to Section 2.6, (vi) all amounts payable pursuant
to Article X, if any, (vii) all Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”).  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable
law.  If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

 

Section 2.2           Collections Prior to Amortization.  Prior to the
Amortization Date, any Collections and/or Deemed Collections received by the
Servicer shall be set aside and held in trust by the Servicer for the benefit of
the Agent and the Purchasers for the payment of any accrued and unpaid Aggregate
Unpaids or for a Reinvestment as provided in this Section 2.2.  If at any time
any Collections and/or Deemed Collections are received by the Servicer prior to
the Amortization Date, (i) the Servicer shall set aside the Termination
Percentage (hereinafter defined) of Collections evidenced by the Purchaser
Interests of each Terminating Financial Institution, shall set aside Collections
to be used to effect any Aggregate Reduction in accordance with Section 1.3 and
shall set aside amounts necessary to pay Obligations due on the next succeeding
Settlement Date and (ii) Seller hereby requests and the Purchasers (other than
any Terminating Financial Institutions) hereby agree to make, simultaneously
with such receipt, a reinvestment (each a “Reinvestment”) with that portion of
the balance of each and every Collection and Deemed Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt (but giving effect to
any ratable reduction thereof pursuant to application of an Aggregate
Reduction).  On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer shall remit to the Agent’s or applicable Purchaser’s account
the amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1)  first, to reduce unpaid Obligations and second, to
reduce the Capital of all Purchaser Interests of

 





Page 4

--------------------------------------------------------------------------------

 

 

Terminating Financial Institutions, applied ratably to each Terminating
Financial Institution according to its respective Termination Percentage.  If
such Capital and Obligations shall be reduced to zero, any additional
Collections received by the Servicer (i) if applicable, shall be remitted to the
Agent’s or applicable Purchaser’s account no later than 11:00 a.m. (Chicago
time) to the extent required to fund any Aggregate Reduction on such Settlement
Date and (ii) any balance remaining thereafter shall be remitted from the
Servicer to Seller on such Settlement Date. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the
Liquidity Termination Date that such Terminating Financial Institution did not
consent to extend (as to such Terminating Financial Institution, the “Liquidity
Provider Termination Date”), until such Terminating Financial Institution’s
Capital shall be paid in full.  This ratable portion shall be calculated on the
Liquidity Provider Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Liquidity Provider Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Liquidity Provider Termination Date (the
“Termination Percentage”).  Each Terminating Financial Institution’s Termination
Percentage shall remain constant prior to the Amortization Date.  On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.

 

Section 2.3           Collections Following Amortization.  On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the holder of each Purchaser Interest, all Collections received on such day
and an additional amount for the payment of any Aggregate Unpaids owed by Seller
and not previously paid by Seller in accordance with Section 2.1.  On and after
the Amortization Date, the Servicer shall, at any time upon the request from
time to time by (or pursuant to standing instructions from) the Agent (i) remit
to the Agent’s or applicable Purchaser’s account the amounts set aside pursuant
to the preceding sentence, and (ii) apply such amounts to reduce the Capital
associated with each such Purchaser Interest and any other Aggregate Unpaids.

 

Section 2.4           Application of Collections.  If there shall be
insufficient funds on deposit for the Servicer to distribute funds in payment in
full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as
applicable), the Servicer shall distribute funds:

 

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

 

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

 

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

 

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

 

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

 

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

 

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

 





Page 5

--------------------------------------------------------------------------------

 

 

Section 2.5           Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.

 

Section 2.6           Maximum Purchaser Interests.  In accordance with this
Section 2.6, Seller shall ensure that the Purchaser Interests of the Purchasers
shall at no time exceed in the aggregate 97% or, if the Purchaser Interest
Condition is existing at such time, 100%.  If as of the date of any Weekly
Report or Monthly Report the aggregate of the Purchaser Interests of the
Purchasers exceeds 97% or, if the Purchaser Interest Condition is existing at
such time, 100%, Seller shall pay to the Purchasers (ratably based on the ratio
of each Purchaser’s Capital at such time to the Aggregate Capital at such time)
within one (1) Business Day an amount to be applied to reduce the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 97% or, if the Purchaser Interest
Condition is existing at such time, 100%.  If at any time (other than as of the
date of any Weekly Report or Monthly Report) the aggregate of the Purchaser
Interests of the Purchasers exceeds 97% or, if the Purchaser Interest Condition
is existing at such time, 100%, Seller shall pay to the Purchasers (ratably
based on the ratio of each Purchaser’s Capital at such time to the Aggregate
Capital at such time) within five (5) Business Days an amount to be applied to
reduce the Aggregate Capital, such that after giving effect to such payment the
aggregate of the Purchaser Interests equals or is less than 97% or, if the
Purchaser Interest Condition is existing at such time, 100%.

 

Section 2.7           Repurchase Option.  In addition to Seller’s rights
pursuant to Section 1.3, Seller (so long as Seller is an Affiliate of the
Servicer) shall have the right (after providing written notice to the Agent (and
upon receipt thereof the Agent will forward such notice to each Purchaser) in
accordance with the Required Notice Period), at any time, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests.  The purchase price in respect thereof shall be an amount equal to
the Aggregate Unpaids through the date of such repurchase, payable in
immediately available funds.  Such repurchase shall be without representation,
warranty or recourse of any kind by, on the part of, or against any Purchaser or
the Agent.

 

Section 2.8           Release of Lock-Box Arrangements.  After all Aggregate
Unpaids have been reduced to zero, the Agent and Purchasers agree that the
Collection Account Agreements maintained pursuant to Section 7.1(j) hereof for
the benefit of the Purchasers shall be terminated and any amounts remaining in
such accounts shall be released to Seller, provided,  however, if any amounts
paid to the Agent or Purchaser is voided, limited or otherwise required to be
disgorged by any Purchaser in a bankruptcy, insolvency, reorganization or other
proceeding, each Seller Party hereby agrees to use its best efforts to reinstate
such Lock-Box arrangements and Collection Account Agreements, and hereby grants
a power of attorney (which shall be irrevocable and coupled with an interest) to
the Agent and hereby authorizes the Agent, on its behalf, to execute Lock-Box
arrangements and Collection Account Agreements in the event of any such
reinstatement.

 

Section 2.9           Compliance with FATCA.  If a payment made to a Purchaser
under the Agreement would be subject to U.S. federal withholding tax imposed by
FATCA if such Purchaser were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Purchaser shall deliver to the Seller Parties
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Seller Parties or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Seller Parties or the Agent as may be necessary for the Seller
Parties and the Agent to comply with their obligations under FATCA and to
determine that such Purchaser has complied with its obligations under FATCA or
to determine the amount to deduct and withhold from such payment.  In the event
that a Purchaser does not deliver to the Seller Parties and the Agent the
documentation prescribed by applicable law or reasonably requested by the Seller
Parties or the Agent, as required under this Section 2.9, the Seller Parties and
the Agent shall be authorized to deduct from payments to be made to such
Purchaser amounts representing taxes payable by such Purchaser under FATCA, as
determined in the sole discretion of the Seller Parties or the Agent, and to
remit such amounts to the applicable governmental authorities.  For purposes of
this Section 2.9, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 





Page 6

--------------------------------------------------------------------------------

 

 

ARTICLE III

COMPANY FUNDING

 

Section 3.1           CP Costs.  Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of the Companies for each day
that any Capital in respect of any such Purchaser Interest is outstanding.

 

Section 3.2           CP Costs Payments.  On each Settlement Date, Seller shall
pay to each Company an aggregate amount equal to all accrued and unpaid Company
Costs in respect of the Capital associated with all Purchaser Interests of such
Company for the immediately preceding Accrual Period in accordance with Article
II.

 

Section 3.3           Calculation of CP Costs.  On the fifth Business Day
immediately preceding each Settlement Date, each Company shall calculate the
aggregate amount of its Company Costs for the applicable Accrual Period and
shall notify the Agent of such aggregate amount.  Within two (2) Business Days
of the Agent’s receipt of notification of such Company Costs for all Companies,
the Agent shall calculate the aggregate amount of CP Costs due and payable on
the applicable Settlement Date and shall notify Seller of the aggregate amount
of the CP Costs due and payable on the applicable Settlement Date and shall
notify Seller of the aggregate amount of the Company Costs due and payable on
such Settlement Date to each Company.

 

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

 

Section 4.1           Financial Institution Funding.  Each Purchaser Interest of
the Financial Institutions shall accrue Yield for each day during its Tranche
Period at either the LIBO Rate or the Alternative Base Rate in accordance with
the terms and conditions hereof.  Until Seller gives notice to the Agent of a
change in the rate applicable to the Discount Rate in accordance with Section
4.4, the initial Discount Rate for any Purchaser Interest transferred to the
Financial Institutions pursuant to the terms and conditions hereof shall be the
Alternative Base Rate.  If any Purchaser Interest of any Company is assigned or
transferred to, or funded by, any Funding Source of such Company pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Alternative Base Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution, and with
respect to each such Purchaser Interest, the assignee or transferee thereof or
lender with respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group solely for the purposes of Sections 4.1,
 4.2,  4.3,  4.4 and 4.5.  Notwithstanding the foregoing, any Financial
Institution that is also a Company shall continue to receive CP Costs and
Company Costs in accordance with Article III rather than Yield at the Discount
Rate in accordance with this Article IV; provided, that, for Chariot Funding
LLC, the foregoing will only apply to those Purchaser Interests of Chariot
Funding LLC that are funded by the issuance of Commercial Paper.

 

Section 4.2           Yield Payments.  On the Settlement Date for each Purchaser
Interest of each Financial Institution, Seller shall pay to each Financial
Institution an aggregate amount equal to all accrued and unpaid Yield for the
entire Tranche Period of each Purchaser Interest funded by such Financial
Institution.  On the fifth Business Day immediately preceding the Settlement
Date for each Purchaser Interest of the Financial Institutions, each Financial
Institution shall calculate the aggregate amount of accrued and unpaid Yield for
the entire Tranche Period of each Purchaser Interest funded by such Financial
Institution and shall notify the Agent of such aggregate amount.  Within two
Business Days of the Agent’s receipt of notification of such applicable Yield
for all Financial Institutions, the Agent shall calculate the aggregate amount
of Yield due and payable on the applicable Settlement Date and shall notify
Seller of the aggregate amount of Yield due and payable on such Settlement Date
to each Financial Institution.

 

Section 4.3           Selection and Continuation of Tranche Periods.

 





Page 7

--------------------------------------------------------------------------------

 

 

(a)      With consultation from (and approval by) the applicable Financial
Institution, Seller shall from time to time request Tranche Periods for the
Purchaser Interests of the Financial Institutions, provided that, if at any time
the Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that at least one Tranche Period shall end on the
date specified in clause (A) of the definition of Settlement Date.

 

(b)      Seller or the applicable Financial Institution, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of a Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche:  (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests; provided that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

 

Section 4.4           Financial Institution Discount Rates.  Seller may select
the LIBO Rate or the Alternative Base Rate for each Purchaser Interest of the
Financial Institutions.  Seller shall by 11:00 a.m. (Chicago time):  (i) at
least three (3) Business Days prior to the expiration of any Terminating Tranche
with respect to which the LIBO Rate is being requested as a new Discount Rate
and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternative Base Rate is being
requested as a new Discount Rate, give the applicable Financial Institution
irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche.  Until Seller gives notice to the
applicable Financial Institution (or Funding Source) of another Discount Rate,
the initial Discount Rate for any Purchaser Interest transferred to the
Financial Institutions pursuant to the terms and conditions hereof (or assigned
or transferred to, or funded by, any Funding Source pursuant to any Funding
Agreement or to or by any other Person) shall be the Alternative Base Rate.

 

Section 4.5           Suspension of the LIBO Rate.  If any Financial Institution
notifies the Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and require Seller to select the
Alternative Base Rate for any Purchaser Interest funded by the Financial
Institutions in such Financial Institution’s Purchaser Group accruing Yield at
the LIBO Rate.

 

Section 4.6           Extension of Liquidity Termination Date.

 

(a)      Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice.  Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided,  however, that, except as provided in Section
4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions:  (i) notifies
the Agent during the Consent Period that such Financial Institution either does
not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to the Agent within the Consent Period (each
Financial Institution that does not wish to consent to such extension or wishes
to revoke its prior Consent Notice or fails to respond to the Agent within the
Consent Period is herein referred to as a “Non-Renewing Financial
Institution”).  If none of the events described in the foregoing clauses (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect.  The Agent shall promptly notify Seller of any Consent Notice or other
notice received by the Agent pursuant to this Section 4.6(a).

 





Page 8

--------------------------------------------------------------------------------

 

 

(b)      Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and the Company in
such Non-Renewing Financial Institution’s Purchaser Group the names of one or
more institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the
Non-Renewing Financial Institution.  Provided the proffered name(s) are
acceptable to the Agent and the Company in such Non-Renewing Financial
Institution’s Purchaser Group, the Agent shall notify the remaining Financial
Institutions of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1 and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero.  If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution whose rights
and obligations under this Agreement and the other applicable Transaction
Documents are not so assigned is herein referred to as a “Terminating Financial
Institution”) and at least one Financial Institution is not a Non-Renewing
Financial Institution, the then existing Liquidity Termination Date shall be
extended for an additional 364 days; provided,  however, that (i) the Purchase
Limit shall be reduced on the Liquidity Provider Termination Date applicable to
each Terminating Financial Institution by an aggregate amount equal to the
Terminating Commitment Availability of each Terminating Financial Institution as
of such date and shall thereafter continue to be reduced by amounts equal to any
reduction in the Capital of any Terminating Financial Institution (after
application of Collections pursuant to Sections 2.2 and 2.3), (ii) the Company
Purchase Limit of each Company shall be reduced by the aggregate amount of the
Terminating Commitment Amount of each Terminating Financial Institution in such
Company’s Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Liquidity Provider Termination Date
applicable to such Terminating Financial Institution.  Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution”; provided,  however, that the provisions
of Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

 

(c)      Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion.  In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date.  Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided,  however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1           Representations and Warranties of The Seller
Parties.  Each Seller Party hereby represents and warrants to the Agent and the
Purchasers, as to itself (and not as to any other Seller Party), as of the date
hereof and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

 

(a)      Corporate Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Such Seller Party is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure of the Servicer to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

 

(b)      Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and

 





Page 9

--------------------------------------------------------------------------------

 

 

the performance of its obligations hereunder and thereunder and, in the case of
Seller, Seller’s use of the proceeds of purchases made hereunder, are within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part.  This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.

 

(c)      No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

 

(d)      Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

(e)      Actions, Suits.  There are no actions, suits or proceedings pending, or
to the best of such Seller Party’s knowledge, threatened, against or affecting
such Seller Party, or any of its properties, in or before any court, arbitrator
or other body, except for actions, suits or proceedings (i) that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) that have been publicly disclosed in any periodic report or other
filing made by such Seller Party pursuant to, and in full conformity with the
requirements of, the Securities Exchange Act of 1934.  In addition to the
foregoing, there are no actions, suits or proceedings pending, or to the best of
such Seller Party’s knowledge, threatened against or affecting the Receivables,
the Related Security or any Transaction Document, in or before any court,
arbitration or other body.  Such Seller Party is not in default with respect to
any order of any court, arbitrator or governmental body.

 

(f)      Binding Effect.  This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)      Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

(h)      Use of Proceeds.  No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(i)      Good Title.  Immediately prior to each purchase hereunder, Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

 

(j)      Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of

 





Page 10

--------------------------------------------------------------------------------

 

 

the relevant Purchaser or Purchasers (and the Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in all of Seller’s
right, title and interest in, to and under each Receivable existing or hereafter
arising and in the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, except as created by the Transaction
Documents.  There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (on behalf of the Purchasers)
ownership or security interest in the Receivables, the Related Security and the
Collections.

 

(k)      Places of Business, Jurisdiction of Organization and Locations of
Records.  The principal places of business, jurisdiction of organization and
chief executive office of such Seller Party and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agent has been notified in accordance with Section
7.2(a) in jurisdictions where all action required by Section 7.1(h) and/or
Section 13.4(a) has been taken and completed.  Seller’s organizational number
assigned to it by its jurisdiction of organization and Seller’s Federal Employer
Identification Number are correctly set forth on Exhibit III.  Seller has not
changed the location of its principal place of business and chief executive
office or its corporate structure without notifying the Agent of such change
since June 28, 2001.  Seller has not changed its jurisdiction of
organization.  Seller is a Delaware corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of Delaware).  Servicer is a New York corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of New York).

 

(l)      Collections.  The conditions and requirements set forth in Section
7.1(j) and Section 8.2 have at all times been satisfied and duly performed.  The
names and addresses of all Collection Banks, together with the account numbers
of the Collection Accounts of Seller at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted
any Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.  Seller has
taken all steps necessary to ensure that the Agent has “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) over all
its Collection Accounts and Lock-Boxes.

 

(m)      Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since March 31, 2001, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since June 28, 2001, no event has occurred that would have a material
adverse effect on (A) the financial condition or operations of Seller, (B) the
ability of Seller to perform its obligations under the Transaction Documents, or
(C) the collectibility of the Receivables generally or any material portion of
the Receivables.

 

(n)      Names.  In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.

 

(o)      Ownership of Seller.  Originator owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Seller, free and clear of any
Adverse Claim.  Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

 

(p)      Not a Holding Company or an Investment Company.  Such Seller Party is
not a “holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute.  Such Seller Party is not, and is not
controlled by, an “investment company” registered or required to be registered
under the U.S. Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that it is not a
“covered fund” under the Volcker Rule, although other exemptions or exclusions
under the Investment Company Act may apply, the Seller relies on the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.

 





Page 11

--------------------------------------------------------------------------------

 

 

(q)      Compliance with Law.  Such Seller Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Seller represents that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including,  without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation.

 

(r)      Compliance with Credit and Collection Policy.  Seller has complied in
all material respects with the applicable Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made or
permitted to be made any material change to such Credit and Collection Policy,
except as permitted in accordance with Section 7.2(c) and except such material
change as to which the Agent has been notified in accordance with Section
7.1(a)(vii).

 

(s)      Payments to Originator.  Seller represents that with respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  Seller
represents that no transfer by any Originating Entity of any Receivable under
the Receivables Sale Agreement or the Subsidiary RSA is or may be voidable under
any section of the Federal Bankruptcy Code.

 

(t)      Enforceability of Contracts.  Seller represents that each Contract with
respect to each Receivable is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
if any, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(u)      Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

 

(v)      Aggregate Capital.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Aggregate Capital is no greater
than 97% or, if the Purchaser Interest Condition is existing immediately before
and after giving effect to such purchase, 100% of the amount equal to (i) the
Net Receivables Balance, minus (ii) the Aggregate Reserves.

 

(w)      Accounting.  The manner in which the Seller Parties or the Originating
Entities account for the transactions contemplated by this Agreement, the
Receivables Sale Agreement and the Subsidiary RSA, collectively and as
applicable, does not jeopardize the true sale analysis of the sale of
Receivables by the Subsidiary Originator to Originator or by Originator to
Seller.

 

(x)      Anti-Corruption Laws and Sanctions.  Neither the Seller Parties, nor
any of their respective Subsidiaries, nor, to the knowledge of the Seller
Parties or their respective Subsidiaries, any director, officer, employee,
agent, affiliate or representative of the Seller Parties or their respective
Subsidiaries, is an individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in any country or
territory to the extent that such country or territory itself is the subject of
any country-wide Sanction

 

Section 5.2           Financial Institution Representations and
Warranties.  Each Financial Institution hereby represents and warrants to the
Agent and the Company in such Financial Institution’s Purchaser Group that:

 

(a)      Existence and Power.  Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

 





Page 12

--------------------------------------------------------------------------------

 

 

(b)      No Conflict.  The execution and delivery by such Financial Institution
of this Agreement and the performance of its obligations hereunder are within
its corporate powers, have been duly authorized by all necessary corporate
action, do not contravene or violate (i) its certificate or articles of
incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which any of its property is bound, or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets.  This Agreement has been duly authorized,
executed and delivered by such Financial Institution.

 

(c)      Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder,
except that has already been received.

 

(d)      Binding Effect.  This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

 

ARTICLE VI

CONDITIONS OF PURCHASES

 

Section 6.1           Conditions Precedent to Amendment and Restatement.  The
effectiveness of this amendment and restatement and the initial Incremental
Purchase thereafter is subject to the conditions precedent that (a) the Agent
and the Current Financial Institutions and their respective auditors shall have
completed a due diligence review satisfactory to the Agent and the Current
Financial Institutions of the Originator’s operating locations, (b) the
Purchasers shall have obtained approval of the transactions contemplated hereby
by their respective credit committees, (c) the Agent and the Current Financial
Institutions shall have received on or before the date of such purchase those
documents listed on Schedule B, (d) the Agent and the Purchasers shall have
received all fees and expenses required to be paid on or prior to the date
hereof pursuant to the terms of this Agreement and the Fee Letters and (e) the
Servicer, Seller and Originator shall have identified in their general ledger a
legend satisfactory to the Agent describing the sale of the Receivables to
Seller and the purchase of the Purchaser Interests hereunder.

 

Section 6.2           Conditions Precedent to All Purchases and
Reinvestments.  Each purchase of a Purchaser Interest and each Reinvestment
shall be subject to the further conditions precedent that (a) in the case of
each such purchase or Reinvestment: (i) the Servicer shall have delivered to the
Agent on or prior to the date of such purchase, in form and substance
satisfactory to the Agent, all Monthly Reports and Weekly Reports as and when
due under Section 8.5 and (ii) upon the Agent’s request, the Servicer shall have
delivered to the Agent at least three (3) days prior to such purchase or
Reinvestment an interim report showing the amount of Eligible Receivables only;
(b) the Facility Termination Date shall not have occurred; (c) the Agent shall
have received such other approvals, opinions or documents as it may reasonably
request; and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

 

(i)      the representations and warranties set forth in Section 5.1 of this
Agreement and in Section 2.1 of the Subsidiary RSA are true and correct on and
as of the date of such Incremental Purchase or Reinvestment as though made on
and as of such date;

 

(ii)     no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

 





Page 13

--------------------------------------------------------------------------------

 

 

(iii)     the Aggregate Capital does not exceed the Purchase Limit and, in the
case of an Incremental Purchase, the aggregate Purchaser Interests do not exceed
97% or, if the Purchaser Interest Condition is existing on such date, 100%.

 

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

 

ARTICLE VII

COVENANTS

 

Section 7.1           Affirmative Covenants of The Seller Parties.  Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), as set forth
below:

 

(a)      Financial Reporting.  Such Seller Party will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee):

 

(i)      Annual Reporting.  Within 120 days after the close of each of its
respective fiscal years, audited, unqualified consolidated financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) for Avnet, and its Subsidiaries, for such fiscal
year certified in a manner acceptable to the Agent by independent public
accountants of recognized national standing.

 

(ii)     Quarterly Reporting.  Within 60 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, consolidated
balance sheets of Avnet, and its Subsidiaries, as at the close of each such
period and statements of income and retained earnings and a statement of cash
flows for Avnet, and its Subsidiaries, for the period from the beginning of such
fiscal year to the end of such quarter, all certified subject to year-end audit
adjustments, as to fairness of presentation, GAAP, and consistency, by its chief
financial officer, chief accounting officer or treasurer.

 

(iii)    Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

 

(iv)     Shareholders Statements and Reports.  Promptly upon the furnishing
thereof to the shareholders of Servicer copies of all financial statements,
reports and proxy statements so furnished.

 

(v)      S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

 





Page 14

--------------------------------------------------------------------------------

 

 

(vi)     Copies of Notices.  Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

 

(vii)    Change in Credit and Collection Policy.  At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
any Credit and Collection Policy, a copy of such Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Agent’s and each Purchaser’s consent
thereto, provided that such consent shall not be unreasonably withheld.

 

(viii)   Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent may from time to time reasonably request in order to protect the interests
of the Agent and the Purchasers under or as contemplated by this Agreement.

 

(b)      Notices.  Such Seller Party will notify the Agent (and upon receipt
thereof the Agent will forward such notice to each Company or its designee) in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

 

(i)      Amortization Events or Potential Amortization Events.  The occurrence
of each Amortization Event and each Potential Amortization Event, by a statement
of an Authorized Officer of such Seller Party.

 

(ii)     Judgment and Proceedings.  (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $25,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer, which,
individually or in the aggregate, if adversely determined, would reasonably be
expected to result in a judgment in excess of $50,000,000; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.

 

(iii)    Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

(iv)    Termination Date.  The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement or the Subsidiary RSA.

 

(v)     Defaults Under Other Agreements.  The occurrence of a default or an
event of default under any other financing arrangement pursuant to which such
Seller Party is a debtor or an obligor.

 

(vi)    Downgrade of Originator.  Any downgrade in the rating of any
Indebtedness of Originator by S&P or by Moody’s, setting forth the Indebtedness
affected and the nature of such change.

 

(vii)    Appointment of Independent Director.   The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”

 





Page 15

--------------------------------------------------------------------------------

 

 

(c)      Compliance with Laws and Preservation of Corporate Existence.  Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure of the Servicer to so qualify or to maintain
such qualification could not reasonably be expected to have a Material Adverse
Effect.

 

(d)      Audits.  Such Seller Party will furnish to the Agent (and upon receipt
thereof the Agent will forward the same to each Company or its designee) from
time to time such information with respect to it and the Receivables as the
Agent or the Required Purchasers may reasonably request.  Such Seller Party
will, from time to time during regular business hours as requested by the Agent
upon reasonable notice and at the sole cost of such Seller Party, permit the
Agent, or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
Party relating to the Receivables and the Related Security, including,  without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller Party for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Seller Party’s
financial condition or the Receivables and the Related Security or any Seller
Party’s performance under any of the Transaction Documents or any Seller Party’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

 

(e)      Keeping and Marking of Records and Books.

 

(i)      The Servicer will maintain and implement administrative and operating
procedures (including,  without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including,  without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  The Servicer will give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

 

(ii)      Such Seller Party will (A) on or prior to June 28, 2001, identify in
its general ledger a legend, acceptable to the Agent, describing the Purchaser
Interests and (B) upon the request of the Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) deliver to the Agent all
Contracts (including,  without limitation, all multiple originals of any such
Contract) relating to the Receivables.

 

(f)      Compliance with Contracts and Credit and Collection Policy.  Seller
will timely and fully (i) perform and comply with all provisions, covenants and
other promises, if any, required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the applicable
Credit and Collection Policy in regard to each Receivable and the related
Contract.

 

(g)      Performance and Enforcement of Receivables Sale Agreement.  Seller will
purchase Receivables under the Receivables Sale Agreement in strict compliance
with the terms thereof.  Seller will, and will require each Originating Entity
to, perform each of their respective obligations and undertakings under and
pursuant to the Receivables Sale Agreement or the Subsidiary RSA, as applicable,
and will vigorously enforce the rights and remedies accorded to Seller
(including any such rights and remedies acquired by way of assignment)
thereunder.  Seller will take all actions to perfect and enforce its rights and
interests (and the rights and interests of the Agent and the Purchasers as
assignees of Seller) under the Receivables Sale Agreement and the Subsidiary RSA
as the Agent may from time to time reasonably request, including,  without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement
or the Subsidiary RSA, as applicable.

 

(h)      Ownership.  Seller will (or will cause each Originating Entity to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims

 





Page 16

--------------------------------------------------------------------------------

 

 

in favor of the Agent and the Purchasers (including,  without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
such Receivables, Related Security and Collections to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent for the benefit of the Purchasers (including,
 without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).

 

(i)      Purchasers’ Reliance.  Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each Originating
Entity.  Therefore, during the term of this Agreement, Seller shall take all
reasonable steps, including,  without limitation, all steps that the Agent or
any Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of each
Originating Entity and any Affiliates thereof and not just a division of any
such Originating Entity or any such Affiliate.  Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein, Seller
will:

 

(A)      conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Originating Entity (including,  without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

(B)      compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of any Originating Entity or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and such Originating Entity or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and such
Originating Entity or such Affiliate, as applicable;

 

(C)      clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Originating Entity, Seller
shall lease such office at a fair market rent;

 

(D)      have a separate telephone number, which will be answered only in its
name and separate stationery, invoices and checks in its own name;

 

(E)      conduct all transactions with each Originating Entity, the Servicer and
any Affiliate thereof (including,  without limitation, any delegation of its
obligations hereunder as Servicer) strictly on an arm’s-length basis, allocate
all overhead expenses (including,  without limitation, telephone and other
utility charges) for items shared between Seller and any Originating Entity or
any Affiliate thereof on the basis of actual use to the extent practicable and,
to the extent such allocation is not practicable, on a basis reasonably related
to actual use;

 

(F)      at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;

 

(G)      observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding

 





Page 17

--------------------------------------------------------------------------------

 

 

involving Seller, are duly authorized by unanimous vote of its Board of
Directors (including the Independent Director);

 

(H)      maintain Seller’s books and records separate from those of each
Originating Entity and any Affiliate thereof and otherwise readily identifiable
as its own assets rather than assets of any Originating Entity or any Affiliate
thereof;

 

(I)      prepare its financial statements separately from those of each
Originating Entity and insure that any consolidated financial statements of any
Originating Entity or any Affiliate thereof that include Seller and that are
filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate corporate entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;

 

(J)      except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Originating Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone is the account party;

 

(K)      pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Originating Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));

 

(L)      operate its business and activities such that:  it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to Originator thereunder for the
purchase of Receivables from Originator under the Receivables Sale Agreement,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;

 

(M)      maintain its corporate charter in conformity with this Agreement, such
that (1) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its corporate charter, at all times that this Agreement is in effect,
provides for not less than ten (10) days’ prior written notice to the Agent of
the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that the Seller certify that
the designated Person satisfied the criteria set forth in the definition herein
of “Independent Director” and the Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director;”

 

(N)      maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Subsidiary RSA or otherwise grant any indulgence thereunder, without (in each
case) the prior written consent of the Agent and the Required Purchasers;

 

(O)      maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in

 





Page 18

--------------------------------------------------------------------------------

 

 

one transaction or in a series of transactions, and except as otherwise
contemplated herein) all or substantially all of its assets (whether now owned
or hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person, nor at any time create, have, acquire, maintain or hold any interest
in any Subsidiary;

 

(P)      maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

 

(Q)      take such other actions as are necessary on its part to ensure that (i)
the facts and assumptions set forth in the opinion issued by Squire, Sanders &
Dempsey L.L.P., as counsel for Seller, in connection with the second amendment
and restatement of the Existing Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion,  and
(ii) the facts and assumptions set forth in the opinion issued by Covington &
Burling LLP, as counsel for Seller, in connection with the 10th amendment to the
Existing Agreement and relating to substantive consolidation issues with respect
to the Subsidiary Originator and Seller, and in the certificates accompanying
such opinion, remain true and correct in all material respects at all times.

 

(j)      Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent
and the Purchasers.  Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control or establish
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement.  With respect to any Lock-Box or Collection
Account, Seller shall take all steps necessary to ensure that the Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over such Lock-Box or Collection Account.  So long as no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, the Servicer will be permitted to transfer proceeds from a Lock-Box
or Collection Account to another account of Servicer, provided that at all times
Servicer will hold such payments or, if applicable, will cause such payments to
be held in trust for the exclusive benefit of the Agent and the Purchasers
subject to application pursuant to Sections 2.2 and 2.3 hereof.

 

(k)      Taxes.  Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing.  Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Company, the Agent or any Financial Institution.

 

(l)      Insurance.  Seller will maintain in effect, or cause to be maintained
in effect, at Seller’s own expense, such liability insurance as Seller shall
deem appropriate in its good faith business judgment.  The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller.  Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage.  Copies of each policy shall be
furnished to the Agent and any Purchaser in certificated form upon the Agent’s
or such Purchaser’s request.  The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

 

(m)      Payment to Originator.  With respect to any Receivable purchased by
Seller from Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including,
 without limitation, the terms relating to the amount and timing of payments to
be made to Originator in respect of the purchase price for such Receivable.

 





Page 19

--------------------------------------------------------------------------------

 

 

(n)      Segregation of Other Servicer Collected Funds.  The Servicer shall,
within six (6) days of the date any Other Servicer Collected Funds are
deposited, credited or funded to any Collection Account, (i) specifically
identify all such Other Servicer Collected Funds and (ii) cause all Other
Servicer Collected Funds to be transferred from the applicable Collection
Account.

 

(o)      Elimination of Other Servicer Collected Funds.  Subject to Section
7.1(n), each Seller Party shall prevent all Other Servicer Collected Funds from
being deposited, credited or otherwise funded to, any and all Collection
Accounts.

 

(p)      General Ledger and Certain Receivables.  Such Seller Party shall
maintain its consolidated general accounting ledger such that all indebtedness
and other obligations owed to any Originating Entity or in which any Originating
Entity has a security interest or other interest arising in connection with the
sale of merchandise or the rendering of services by any Originating Entity and
sold to Seller are recorded as part of general ledger category “company code
0100,” “company code 1001” or “company code US10”; provided however, that from
and after December 28, 2010 indebtedness or other obligations owed to any
Originating Entity or in which any Originating Entity has a security interest or
other interest arising in connection with the sale of merchandise or the
rendering of services by the business previously conducted by businesses
acquired by Originator in an Excluded Acquisition shall not be recorded as part
of general ledger category “company code 0100,” “company code 1001” or “company
code US10” until such time, if any, as such indebtedness or other obligations
are originated, serviced and collected in a manner substantially similar to the
Receivables.

 

(q)      Anti-Corruption Laws and Sanctions.  Each Seller Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by it
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 7.2           Negative Covenants of The Seller Parties.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), that:

 

(a)      Name Change, Jurisdiction of Organization, Corporate Structure, Offices
and Records.  Such Seller Party will not change its name, identity, jurisdiction
of organization or corporate structure (within the meaning of Sections 9-503
and/or 9-507 of the UCC of all applicable jurisdictions) or relocate its chief
executive office, principal place of business or any office where Records are
kept unless it shall have:  (i) given the Agent at least forty-five (45) days’
prior written notice thereof and (ii) delivered to the Agent all financing
statements, instruments and other documents requested by the Agent in connection
with such change or relocation.

 

(b)      Change in Payment Instructions to Obligors.  Except as may be required
by the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided,  however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligors to make payments to another existing
Collection Account.

 

(c)      Modifications to Contracts and Credit and Collection Policy.  Such
Seller Party will not make or permit to be made any change to a Credit and
Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created
Receivables.  Except as provided in Section 8.2(d), the Servicer will not
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the applicable Credit and
Collection Policy.

 

(d)      Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including,  without
limitation, the filing of any financing statement) or with respect to, any of
its Receivables, Related Security or Collections, or upon or with respect to any
Contract under which any of its Receivables arise, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation

 





Page 20

--------------------------------------------------------------------------------

 

 

of the interests therein in favor of the Agent and the Purchasers provided for
herein), and Seller will defend the right, title and interest of the Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originating
Entity.

 

(e)      Aggregate Capital.  Other than in compliance with Section 2.6, at no
time prior to the Amortization Date shall Seller permit the Aggregate Capital to
be greater than 97% or, if the Purchaser Interest Condition is existing at such
time, 100% of the amount equal to (i) the Net Receivables Balance, minus (ii)
the Aggregate Reserves.

 

(f)      Termination Date Determination.  Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.

 

(g)      Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

 

(h)      Anti-Corruption Laws and Sanctions.  The Seller shall not, directly or
indirectly, sell any Purchaser Interest, and it will not knowingly use or
procure for the use of any of its Subsidiaries, joint venture partner or other
individual entity, the proceeds of the sale of any Purchaser Interest to fund
any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity of Sanctions.

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

 

Section 8.1           Designation of Servicer.  (a) The servicing,
administration and collection of the Receivables shall be conducted by such
Person (the “Servicer”) so designated from time to time in accordance with this
Section 8.1.  Avnet is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms of this
Agreement.  The Agent (on behalf of the Purchasers) may, and at the direction of
the Required Purchasers shall, at any time after the occurrence of any
Amortization Event, designate as Servicer any Person to succeed Avnet or any
successor Servicer.

 

(b)      Without the prior written consent of the Agent and the Required
Purchasers, Avnet shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies or law
firms, taking action in connection with collection activities, in accordance
with its customary practices.  Seller shall not be permitted to further delegate
to any other Person any of the duties or responsibilities of the Servicer
delegated to it by Avnet.  If at any time the Agent shall designate as Servicer
any Person other than Avnet, all duties and responsibilities theretofore
delegated by Avnet to Seller may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to Avnet and to Seller.

 

(c)      Notwithstanding the foregoing subsection (b), (i) Avnet shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder (unless
a successor servicer has been designated by the Agent pursuant to Section 8.1
hereof) and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with Avnet in matters relating to the discharge by the Servicer of
its duties and responsibilities hereunder.  The Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than Avnet in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished.  Avnet, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.

 





Page 21

--------------------------------------------------------------------------------

 

 

Section 8.2           Duties of Servicer.  (a) The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
applicable Credit and Collection Policy. 

 

(b)      The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account.  The Servicer shall effect a Collection
Account Agreement substantially in the form of Exhibit VI with each bank party
to a Collection Account at any time.  In the case of any remittances received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such
remittances.  From and after the date the Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables to, remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.  The Agent shall notify each Financial
Institution of such new depositary account.

 

(c)      The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II.  The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II.  If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

 

(d)      The Servicer may, in accordance with the applicable Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicer determines to be
appropriate to maximize Collections thereof; provided,  however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers under this Agreement.  Notwithstanding anything to the
contrary contained herein, the Agent shall have the right, in its sole
discretion, to direct the Servicer to take all actions that a reasonable
business person, exercising prudent business judgment, would undertake to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

 

(e)      The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent.  The Servicer shall, as soon as practicable following receipt thereof
turn over to Seller any cash collections or other cash proceeds received with
respect to Indebtedness owed to Seller not constituting Receivables.  The
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.

 

(f)      Any payment by an Obligor in connection with any Receivables in respect
of any indebtedness owed by it to any Originating Entity or Seller shall, except
as otherwise specified by such Obligor or otherwise required by contract or law
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 8.3           Collection Notices.  The Agent is authorized at any time
after the occurrence of any Amortization Event to date and to deliver to the
Collection Banks the Collection Notices.  The Agent agrees to notify the Seller
promptly after the delivery of such Collection Notices to the Collection
Banks.  Seller hereby transfers to the Agent for the benefit of the Purchasers,
effective when the Agent delivers such notice, the dominion and control

 





Page 22

--------------------------------------------------------------------------------

 

 

and “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of each Lock-Box, each Collection Account and the amounts on
deposit therein.  In case any authorized signatory of Seller whose signature
appears on a Collection Account Agreement shall cease to have such authority
before the delivery of such notice, such Collection Notice shall nevertheless be
valid as if such authority had remained in force.  Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled to (i) endorse Seller’s name
on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller.  The Agent agrees that after delivery of a
Collection Notice, the Collection Banks may continue to provide or otherwise
make available to the Seller and the Servicer copies of all correspondence or
other mail which will be sent directly to the Agent subsequent to the delivery
of such Collection Notice pursuant to the Collection Account Agreements. 

 

Section 8.4           Responsibilities of Seller.  Anything herein to the
contrary notwithstanding, the exercise by the Agent and the Purchasers of their
rights hereunder shall not release the Servicer, any Originating Entity or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts.  The Purchasers shall have no obligation or
liability with respect to any Receivables or related Contracts, nor shall any of
them be obligated to perform the obligations of Seller.

 

Section 8.5           Reports.  The Servicer shall prepare and forward to the
Agent (and upon receipt thereof the Agent will forward the same to each Company
or its designee) (i) by 1:00 p.m. (Chicago time) on the tenth Business Day
following the last day of each fiscal month of the Servicer and at such times as
the Agent or the Required Purchasers shall request, a Monthly Report (which
shall include a work sheet calculating the Net Receivables Balance and the
amount of Eligible Receivables), (ii) by 1:00 p.m. (Chicago time) on the third
Business Day of each calendar week (other than a calendar week in which a
Monthly Report is required to be delivered pursuant to clause (i) of this
sentence) following any calendar week during which at any time the Weekly
Reporting Condition existed, a Weekly Report with respect to such preceding
calendar week and (iii) at such times as the Agent or the Required Purchasers
shall request, a listing by Obligor of all Receivables together with an aging of
such Receivables.

 

Section 8.6           Servicing Fees.  In consideration of Avnet’s agreement to
act as Servicer hereunder, the Purchasers hereby agree that, so long as Avnet
shall continue to perform as Servicer hereunder, Seller shall pay over to Avnet
a fee (the “Servicing Fee”) on the first calendar day of each month, in arrears
for the immediately preceding month, equal to 1/12 of 1% per annum (in an
aggregate amount equal to 1% per annum) of the average Net Receivables Balance
during such period, as compensation for its servicing activities.

 

Section 8.7           Limited Recourse to Servicer.  Purchasers shall have no
recourse to Servicer for any amounts due hereunder, other than those
specifically provided to be paid by Servicer hereunder and under the other
Transaction Documents, including,  without limitation, for amounts payable
pursuant to Section 10.1(b) hereof.

 

Section 8.8           CRD Compliance.  The Servicer agrees, for the benefit of
each Purchaser that is required to comply with the requirements of Article
122(a) of the CRD, that from and after August 25, 2011 (a) it shall retain a net
economic interest in the Receivables in an amount at least equal to 5% of the
nominal value of the Purchaser Interests in accordance with Article 122a(1) of
the CRD, (b) it shall not change the manner in which it retains such net
economic interest, except to the extent such change is permitted under Article
122a(1) of the CRD, (c) it shall not enter into any credit risk mitigation,
short position or any other hedge with respect to such net economic interest,
except to the extent permitted under Article 122a(1) of the CRD and (d) provide
any information that the Purchasers may require in order to comply with their
respective obligations under Articles 122a(4) and (5) of the CRD.

 

ARTICLE IX

AMORTIZATION EVENTS

 

Section 9.1           Amortization Events.  The occurrence of any one or more of
the following events shall constitute an Amortization Event:

 





Page 23

--------------------------------------------------------------------------------

 

 

(a)      (i) Any Seller Party shall fail to make any payment or deposit required
to be made by such Seller Party hereunder when due and, for any such payment or
deposit which is not in respect of Capital, such failure continues for one (1)
day, or (ii) any Seller Party or any Originating Entity shall fail to perform or
observe any term, covenant or agreement applicable to it hereunder (other than
as referred to in clause (i) of this paragraph (a) and Section 9.1(e)) or any
other Transaction Document and such failure shall continue for three (3)
consecutive Business Days.

 

(b)      (i) Any representation, warranty, certification or statement made by
any Seller Party or any Originating Entity in this Agreement (other than the
representation or warranty set forth in Section 5.1(v)), any other Transaction
Document or in any other document delivered pursuant hereto or thereto shall
prove to have been incorrect when made or deemed made or (ii) the representation
or warranty set forth in Section 5.1(v) shall prove to have been incorrect when
made or deemed made and such breach of Section 5.1(v) is not cured within one
(1) Business Day if such breached representation or warranty was made or deemed
as of the date of any Weekly Report or Monthly Report or within five (5)
Business Days if such breached representation or warranty was made or deemed as
of any date other than the date of any Weekly Report or Monthly Report. 

 

(c)      Failure of Seller to pay any Indebtedness when due; or the failure of
Servicer to pay any Indebtedness in excess of $35 million, individually or in
the aggregate, when due; or the default by Servicer, or any affiliate of
Servicer which is a party thereto, in the performance of any term, provision or
condition contained in the Credit Agreement, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Indebtedness of any Seller
Party in excess of $35 million (other than the Credit Agreement) shall be caused
to be declared due and payable, or shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

 

(d)      (i) Any Seller Party or any of its Subsidiaries shall generally not pay
its debts as such debts become due or shall admit in writing its inability to
pay its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

 

(e)      Seller shall fail to comply with the terms of Section 2.6 hereof.

 

(f)      As at the end of any fiscal month, the three-month rolling average of
the Delinquency Ratio Trigger shall exceed 9.50%, or the three-month rolling
average of the Dilution Ratio Trigger shall exceed 9.00%, or the three-month
rolling average of the Loss Ratio Trigger shall exceed 7.00%.

 

(g)      A Change of Control shall occur.

 

(h)      (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Credit Agreement) as of the end of any period of four fiscal quarters of Avnet
shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage Ratio” (as
defined in the Credit Agreement) at any time shall be greater than 4.00 to 1.00.

 

(i)      (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $50,000,000, individually or in the aggregate,
shall be entered against any Originating Entity on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution.

 

(j)      The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement; the “Termination
Date” under and as defined in the Subsidiary

 





Page 24

--------------------------------------------------------------------------------

 

 

RSA shall occur under the Subsidiary RSA; the Subsidiary Originator shall for
any reason cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to Originator under the
Subsidiary RSA; or Originator shall for any reason cease to transfer, or cease
to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Seller under the Receivables Sale Agreement.

 

(k)      This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

 

Section 9.2           Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) with prior written notice to the Servicer (except as
provided in the following proviso), declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur; provided,
 however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables.  The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including,  without
limitation, all rights and remedies provided under the UCC (or any comparable
law), all of which rights shall be cumulative.

 

ARTICLE X

INDEMNIFICATION

 

Section 10.1          Indemnities by The Seller Parties.  (a) Without limiting
any other rights that the Agent, any Purchaser, any Funding Source or any of
their respective Affiliates may have hereunder or under applicable law, Seller
hereby agrees to indemnify (and pay upon demand to) the Agent, each Funding
Source, each Purchaser and their respective Affiliates, assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any purchase hereunder, or the
acquisition, funding or ownership, either directly or indirectly, by a Purchaser
or a Funding Source of a Purchaser Interest or of an interest in the
Receivables, or any Receivable or any Contract or any Related Security, or any
action of any Seller Party or any Originating Entity or any Affiliate of any
Seller Party or any Originating Entity, excluding, however:

 

(i)      Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii)     Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or

 

(iii)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests

 





Page 25

--------------------------------------------------------------------------------

 

 

as a loan or loans by the Purchasers to Seller secured by the Receivables, the
Related Security, the Collection Accounts and the Collections;

 

provided,  however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement.  Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including,  without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:

 

(i)      any representation or warranty made by any Seller Party or any
Originating Entity (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

 

(ii)    the failure by Seller, the Servicer or any Originating Entity to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of such Originating Entity to keep or perform any of its obligations, express or
implied, with respect to any Contract;

 

(iii)   any failure of Seller, the Servicer or any Originating Entity to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;

 

(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

(v)     any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including,  without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

 

(vi)    the commingling of Collections of Receivables at any time with other
funds;

 

(vii)   any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originating Entity in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

 

(viii)   any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)    any Amortization Event described in Section 9.1(d); 

 





Page 26

--------------------------------------------------------------------------------

 

 

(x)      any failure of Originator to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the Subsidiary Originator or any failure
of Seller to acquire and maintain legal and equitable title to, and ownership of
any Receivable and the Related Security and Collections with respect thereto
from Originator, in each case, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Originator to give reasonably
equivalent value to the Subsidiary Originator under the Subsidiary RSA in
consideration of the transfer by the Subsidiary Originator of any Receivable,
any failure of Seller to give reasonably equivalent value to Originator under
the Receivables Sale Agreement in consideration of the transfer by Originator of
any Receivable, or any attempt by any Person to void any such transfer under
statutory provisions or common law or equitable action;

 

(xi)    any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

 

(xii)   the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC (or any comparable law)
of any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

 

(xiii)   any action or omission by any Seller Party or any Originating Entity
which reduces or impairs the rights of the Agent or the Purchasers with respect
to any Receivable or the value of any such Receivable;

 

(xiv)   any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and

 

(xv)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

 

(b)      Without limiting any other rights that the Agent, any Purchaser, any
Funding Source or any of their respective Affiliates may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however:

 

(i)      Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii)     Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or

 

(iii)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests

 





Page 27

--------------------------------------------------------------------------------

 

 

as a loan or loans by the Purchasers to Seller secured by the Receivables, the
Related Security, the Collection Accounts and the Collections;  

 

provided,  however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer under the terms
of this Agreement.

 

Section 10.2          Increased Cost and Reduced Return.  (a) If any Regulatory
Requirement (i) subjects any Purchaser or any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or this Agreement or a
Purchaser’s or Funding Source’s obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser or any Funding Source of any amounts
payable under any Funding Agreement or this Agreement (except for changes in the
rate of tax on the overall net income of a Purchaser or Funding Source or taxes
excluded by Section 10.1) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source or a Purchaser, or credit extended by a Funding
Source or a Purchaser pursuant to a Funding Agreement or this Agreement or (iii)
imposes any other condition the result of which is to increase the cost to a
Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital or assets as a consequence of its obligations
under a Funding Agreement or this Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source or a Purchaser under a Funding
Agreement or this Agreement, or to require any payment calculated by reference
to the amount of interests or loans held or interest received by it, then, upon
demand by the Agent, which demand shall be made at least 30 days prior to the
date of any payment by the Seller pursuant to this Section 10.2 and shall
include an explanation in reasonable detail of the manner in which such amounts
shall have been determined, Seller shall pay to the Agent, for the benefit of
the relevant Funding Source or Purchaser, such amounts charged to such Funding
Source or Purchaser or such amounts to otherwise compensate such Funding Source
or such Purchaser for such increased cost or such reduction. Notwithstanding
anything to the contrary contained herein, Seller shall not be liable for any
amounts for any such costs or reduced returns incurred by the party demanding
payment under this Section 10.2 more than 90 days before the related demand for
payment.  The term “Regulatory Requirement” shall mean (i) the adoption after
August 26, 2010 of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy or liquidity
coverage) or any change therein after August 26, 2010, (ii) any change after
August 26, 2010 in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after August 25, 2011, by any Funding Source or Purchaser with (A)
the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, (B) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as amended from time to time, (C) any
requests, rules, regulations, guidelines or directives promulgated in connection
with the foregoing by any such agency or (D) any requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III.

 

(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.

 

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Requirement appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source, or the Seller or the Servicer (each, an “Electing
Party”) believes that having the facility publicly rated by

 





Page 28

--------------------------------------------------------------------------------

 

 

one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Electing Party to be material, such Electing Party shall
provide written notice to the related Consenting Parties (as defined below), the
Seller and the Servicer, as applicable (a “Ratings Request”), that such Electing
Party intends to request a public rating of the facility from one credit rating
agency, selected by a Purchaser or Funding Source that is an Electing Party or a
Consenting Party (as defined below) and reasonably acceptable to the Seller, of
at least A-, A3 or the equivalent (the “Required Rating”).  If the Electing
Party is either the Seller or the Servicer, then such Ratings Request will only
be made with the consent of the related Purchasers or Funding Sources for which
the Electing Party believes the compensation will be materially reduced (each, a
“Consenting Party”), it being understood that any consent given by a Consenting
Party with respect to a Ratings Request will not, in itself, be deemed to be
consent to any reduction in compensation.  The Seller and the Servicer agree
that they shall cooperate with such Electing Party’s efforts to obtain the
Required Rating, and shall provide the applicable credit rating agency (either
directly or through distribution to the Agent or Electing Party), any
information requested by such credit rating agency for purposes of providing and
monitoring the Required Rating.  Each Consenting Party electing to receive the
related ratings letter and each Electing Party shall share the cost of the
initial fees payable to the credit rating agency for providing the related
rating and all ongoing fees payable to the credit rating agency for their
continued monitoring of the related rating.  Nothing in this Section 10.2(c)
shall preclude any Purchaser or Funding Source from demanding compensation from
the Seller pursuant to Section 10.2(a) hereof at any time and without regard to
whether the Required Rating shall have been obtained, or shall require any
Purchaser or Funding Source to obtain any rating on the facility prior to
demanding any such compensation from the Seller.

 

Section 10.3          Other Costs and Expenses.  Seller shall pay to the Agent
and each Purchaser on demand all costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for each Purchaser and the Agent (which
such counsel may be employees of any Purchaser or the Agent) with respect
thereto and with respect to advising any Purchaser and the Agent as to their
respective rights and remedies under this Agreement.  Seller shall pay to the
Agent and each Purchaser on demand any and all costs and expenses of the Agent
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.  Seller shall reimburse each Company on demand for all
other costs and expenses incurred by such Company (“Other Costs”), including,
 without limitation, the cost of auditing such Company’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Company or any counsel for any shareholder of such Company with
respect to advising such Company or such shareholder as to matters relating to
such Company’s operations.

 

Section 10.4          Allocations.  Each Company shall allocate the liability
for Other Costs among Seller and other Persons with whom such Company has
entered into agreements to purchase interests in receivables (“Other
Sellers”).  If any Other Costs are attributable to Seller and not attributable
to any Other Seller, Seller shall be solely liable for such Other
Costs.  However, if Other Costs are attributable to Other Sellers and not
attributable to Seller, such Other Sellers shall be solely liable for such Other
Costs.  All allocations to be made pursuant to the foregoing provisions of this
Article X shall be made by the applicable Company in its sole discretion and
shall be binding on Seller and the Servicer.

 





Page 29

--------------------------------------------------------------------------------

 

 

ARTICLE XI

THE AGENT

 

Section 11.1          Authorization and Action.  Each Purchaser hereby
designates and appoints JPM Chase to act as its agent hereunder and under each
other Transaction Document, and authorizes the Agent to take such actions as
agent on its behalf and to exercise such powers as are delegated to the Agent by
the terms of this Agreement and the other Transaction Documents together with
such powers as are reasonably incidental thereto.  The Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or
assigns.  The Agent shall not be required to take any action that exposes the
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law.  The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids.  Each Purchaser hereby authorizes the Agent to execute each
of the Uniform Commercial Code financing or continuation statements (and
amendments thereto and assignments or terminations thereof) on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).

 

Section 11.2          Delegation of Duties.  The Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

Section 11.3          Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith.  The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties.  The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser. 

 

Section 11.4          Reliance by Agent.  The Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including,  without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent.  The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Required Purchasers or all of the Purchasers, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Purchasers, provided that unless and until the Agent shall
have received such advice, the Agent may take or refrain from taking any action,
as the Agent shall deem advisable and in the best interests of the
Purchasers.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.

 

Section 11.5          Non-Reliance on Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that neither the Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates

 





Page 30

--------------------------------------------------------------------------------

 

 

has made any representations or warranties to it and that no act by the Agent
hereafter taken, including,  without limitation, any review of the affairs of
any Seller Party, shall be deemed to constitute any representation or warranty
by the Agent.  Each Purchaser represents and warrants to the Agent that it has
and will, independently and without reliance upon the Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

Section 11.6          Reimbursement and Indemnification.  Each Financial
Institution agrees to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

 

Section 11.7          Agent in its Individual Capacity.  The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder.  With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Purchaser,” “Related Financial Institution,” “Financial
Institutions,” “Purchasers,” and “Related Financial Institutions,” shall include
the Agent in its individual capacity.

 

Section 11.8          Successor Agent.  The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity), resign as
Agent.  If the Agent shall resign, then the Required Purchasers during such
five-day period shall appoint from among the Purchasers a successor agent.  If
for any reason no successor Agent is appointed by the Required Purchasers during
such five-day period, then effective upon the termination of such five-day
period, the Purchasers shall perform all of the duties of the Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers.  After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1          Assignments.  (a) Seller, the Servicer, the Agent and each
Purchaser hereby agree and consent to the complete or partial assignment by any
Company of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source pursuant to any Funding
Agreement or to any other Person, and upon such assignment, such Company shall
be released from its obligations so assigned.  Further, Seller, the Servicer,
the Agent and each Purchaser hereby agree that any assignee of any Company of
this Agreement or of all or any of the Purchaser Interests of any Company shall
have all of the rights and benefits under this Agreement as if the term
“Company” explicitly referred to and included such party (provided that (i) the
Purchaser Interests of any such assignee that is a Company or a commercial paper
conduit shall accrue CP Costs based on such Company’s Company Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Purchaser
Interests of any other such assignee shall accrue Yield pursuant to Section
4.1), and no such assignment shall in any way impair the rights and benefits of
any Company hereunder.  Neither Seller nor the Servicer shall have the right to
assign its rights or obligations under this Agreement.

 

(b)      Any Financial Institution may at any time and from time to time assign
to one or more Persons (“Purchasing Financial Institutions”) all or any part of
its rights and obligations under this Agreement

 





Page 31

--------------------------------------------------------------------------------

 

 

pursuant to an assignment agreement, substantially in the form set forth in
Exhibit VII hereto (the “Assignment Agreement”) executed by such Purchasing
Financial Institution and such selling Financial Institution.  The consent of
the Company in such selling Financial Institution’s Purchaser Group shall be
required prior to the effectiveness of any such assignment.  Each assignee of a
Financial Institution must (i) have a short-term debt rating of A-1 or better by
S&P and P-1 by Moody’s (except in the case of BOFA) and (ii) agree to deliver to
the Agent, promptly following any request therefor by the Agent or the Company
in such selling Financial Institution’s Purchaser Group, an enforceability
opinion in form and substance satisfactory to the Agent and such Company.  Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Financial Institution
shall for all purposes be a Financial Institution party to this Agreement and
shall have all the rights and obligations of a Financial Institution (including,
 without limitation, the applicable obligations of a Related Financial
Institution) under this Agreement to the same extent as if it were an original
party hereto and no further consent or action by Seller, the Purchasers or the
Agent shall be required.

 

(c)      Each of the Financial Institutions other than BOFA agrees that in the
event that it shall cease to have a short-term debt rating of A-1 or better by
S&P and P-1 by Moody’s (an “Affected Financial Institution”), such Affected
Financial Institution shall be obliged, at the request of the Company in such
Affected Financial Institution’s Purchaser Group or the Agent, to assign all of
its rights and obligations hereunder to (x) another Financial Institution in
such Affected Financial Institution’s Purchaser Group or (y) another funding
entity nominated by the Agent or any Financial Institution and acceptable to the
Company in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.

 

Section 12.2          Participations.  Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution
hereunder.  Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, each Company and the Agent shall continue to
deal solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement.  Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 13.1(b)(i).

 

Section 12.3          Security Interests.  Notwithstanding any other provision
of this Agreement to the contrary, (i) any Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Company Costs) under this Agreement to secure obligations of such Purchaser
to a Federal Reserve Bank and (ii) any Company may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Company Costs) under this Agreement to a collateral trustee in order to comply
with Rule 3a-7 under the Investment Company Act, in each case without notice to
or consent of any Seller Party, the Agent or any other Purchaser; provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.

 





Page 32

--------------------------------------------------------------------------------

 

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1          Waivers and Amendments.  (a) No failure or delay on the
part of the Agent or any Purchaser in exercising any power, right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy.  The
rights and remedies herein provided shall be cumulative and nonexclusive of any
rights or remedies provided by law.  Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)      No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this Section
13.1(b).  Each Company, Seller and the Agent, at the direction of the Required
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided,  however, that no such modification or waiver shall:

 

(i)      without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.6 or the terms of
any Funding Agreement), (E) amend, modify or waive any provision of the
definition of Required Purchasers or this Section 13.1(b) or Section 2.6,
 Section 4.6 or Section 13.6, (F) release all or substantially all of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Agent, the Purchasers or the Financial Institutions,
(G) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses;

 

(ii)     without the written consent of the then Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

 

(iii)    without the written consent of the Agent and each Purchaser (A) amend,
modify or waive any Potential Amortization Event or Amortization Event; (B)
change the definition of “Aggregate Reserves,” “Concentration Limits,” “Default
Ratio,” “Delinquency Ratio Trigger,” “Dilution Horizon Factor,” “Dilution
Reserve,” “Dilution Ratio,” “Dilution Percentage,” “Dilution Ratio Trigger,”
“Eligible Receivable,” “Loss Horizon Factor,” “Loss Reserve,” “Loss Percentage,”
“Loss Ratio Trigger,” “Servicing and Yield Reserve,” “Stress Factor” and “Weekly
Reporting Condition”; (C) amend, modify or waive any provision in Article IX; or
(D) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (C) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses. 

 

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Purchasers and each Company may enter into amendments to
modify any of the terms or provisions of Article XI,  Section 13.13 or any other
provision of this Agreement without the consent of Seller, provided that such
amendment has no negative impact upon Seller.  Any modification or waiver made
in accordance with this Section 13.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers and the Agent.

 





Page 33

--------------------------------------------------------------------------------

 

 

Section 13.2          Notices.  Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 13.2.  Seller hereby authorizes the Agent and the Purchasers to effect
purchases and selections of Tranche Periods and Discount Rates based on
telephonic notices made by any Person whom the Agent or applicable Purchaser in
good faith believes to be acting on behalf of Seller.  Seller agrees to deliver
promptly to the Agent and each applicable Purchaser a written confirmation of
each telephonic notice signed by an authorized officer of Seller; provided,
 however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the Agent
or applicable Purchaser, the records of the Agent or applicable Purchaser shall
govern absent manifest error.

 

Section 13.3          Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

Section 13.4          Protection of Ownership Interests of the Purchasers.  (a)
Seller agrees that from time to time, at its expense, it will promptly execute
and deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder.  Without
limiting the foregoing, Seller will, upon the request of the Agent, file such
financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Purchaser Interest.  At any time after an Amortization
Event or Potential Amortization Event shall have occurred and be continuing, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the Obligor
of Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee.  Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.  

 

(b)      If any Seller Party fails to perform any of its obligations hereunder,
the Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3.  Each Seller Party irrevocably authorizes the Agent at any time
and from time to time after the occurrence of any Amortization Event in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of such Seller Party (i) to authorize on behalf of such Seller Party
as debtor and to file financing or continuation statements (and amendments
thereto and assignments thereof) necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables.  This appointment is coupled with an interest and is
irrevocable.  The authorization by each Seller Party set forth in the second
sentence of this Section 13.4(b) is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including,  without limitation, Section 9-509 thereof.

 

Section 13.5          Confidentiality.  (a) Each Seller Party and each Purchaser
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of this Agreement, except as required by law, and the other
confidential or proprietary information with respect to the Agent and each
Purchaser and their respective 

 





Page 34

--------------------------------------------------------------------------------

 

 

businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law),
including disclosure in the financial statements of each of the Seller Parties
of the existence and financial effects of the transactions contemplated by this
Agreement.  Anything herein to the contrary notwithstanding, each Seller Party,
each Purchaser, the Agent, each Indemnified Party and any successor or assign of
any of the foregoing (and each employee, representative or other agent of any of
the foregoing) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of U.S. Treasury Regulation § 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.

 

(b)      Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them, (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Agent or any Financial Institution acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, (iv) by each Purchaser (or
any administrative agent on its behalf), to a nationally recognized statistical
rating organization in compliance with Rule 17g-5 under the Securities Exchange
Act of 1934 (or to any other rating agency in compliance with any similar rule
or regulation in any relevant jurisdiction) or in accordance with any good faith
interpretation thereof, and (v) by any Company (or any administrative agent on
its behalf) to any collateral trustee appointed by such Company to comply with
Rule 3a-7 under the Investment Company Act, provided such collateral trustee is
subject to a confidentiality agreement regarding such information with
restrictions on disclosure that are comparable to those contained in this
Agreement.  The Agent or the Purchaser, as applicable, will make reasonable
efforts to enter into a confidentiality agreement, reasonably acceptable to the
Servicer, with each rating agency hired by such Person and to which it is
disclosing information pursuant to clause (iii) or (iv) above; provided, that
the absence of such a confidentiality agreement shall not be construed to
prohibit the Agent or any Purchaser from making disclosures to any rating agency
as may be required by applicable law, rule or regulation (including, for this
purpose, any requirements of Rule 17g-5 or any good faith interpretation
thereof).  In addition, the Purchasers and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law) or otherwise with the consent
of the applicable Seller Party or Seller Parties.  Except as provided in this
clause (b) above, the Agent, JPM Chase, as a Purchaser, and the other Purchasers
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of any confidential or proprietary information with respect
to the Seller Parties obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein.

 

Section 13.6          Bankruptcy Petition.  Seller, the Servicer, the Agent and
each Purchaser hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any Company or any Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Company or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Section 13.7          Limitation of Liability.  (a) Except with respect to any
claim arising out of the willful misconduct or gross negligence of any Company,
the Agent or any Financial Institution, no claim may be made by any Seller Party
or any other Person against any Company, the Agent or any Financial Institution
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Seller Party
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.





Page 35

--------------------------------------------------------------------------------

 

 

(b)      Notwithstanding any provisions contained in this Agreement to the
contrary, no Company that funds its purchase of Purchaser Interests through the
issuance of Commercial Paper shall, nor shall be obligated to, pay any amount
pursuant to this Agreement unless (i) such Company has received funds which may
be used to make such payment and which funds are not required to repay its
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) such Company could issue Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such Company’s
securitization program or (y) all of such Company’s Commercial Paper is paid in
full.  Any amount which such Company does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against or corporate obligation of such Company for any
such insufficiency unless and until such Company satisfies the provisions of
clauses (i) and (ii) above.  This paragraph (b) shall survive the termination of
this Agreement.

 

Section 13.8          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 13.9          CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY,
NEW YORK.

 

Section 13.10         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 13.11         Integration; Binding Effect; Survival of Terms.

 

(a)      This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.

 

(b)      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided,  however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification, increased cost and payment provisions of
Article X, and Sections 13.5,  13.6 and 13.7 shall be continuing and shall
survive any termination of this Agreement.

 





Page 36

--------------------------------------------------------------------------------

 

 

Section 13.12         Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 13.13         JPM Chase Roles.  Each of the Purchasers acknowledges that
JPM Chase acts, or may in the future act, (i) as administrative agent for the
Bank One Company or any Financial Institution in the Bank One Company’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the Bank One Company or any Financial Institution in the Bank One Company’s
Purchaser Group (collectively, the “JPM Chase Roles”).  Without limiting the
generality of this Section 13.13, each Purchaser hereby acknowledges and
consents to any and all JPM Chase Roles and agrees that in connection with any
JPM Chase Role, JPM Chase may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including,  without limitation, in its
role as administrative agent for the Bank One Company.

 

Section 13.14         Characterization.  (a) It is the intention of the parties
hereto that each purchase hereunder shall constitute and be treated as an
absolute and irrevocable sale, which purchase shall provide the applicable
Purchaser with the full benefits of ownership of the applicable Purchaser
Interest.  Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to Seller; provided,
 however, that (i) Seller shall be liable to each Purchaser and the Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser or the Agent or
any assignee thereof of any obligation of Seller or any Originating Entity or
any other Person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or any
Originating Entity.

 

(b)      In addition to any ownership interest which the Agent may from time to
time acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC (or any comparable
law) and other applicable law, which rights and remedies shall be cumulative.

 

(c)      If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law.  In the case of any Recharacterization, the Seller represents and warrants
that each remittance of Collections to the Agent or the Purchasers hereunder
will have been (i) in payment of a debt incurred in the ordinary course of
business or financial affairs and (ii) made in the ordinary course of business
or financial affairs.

 

Section 13.15         Assignments of Company Interests Under Existing Agreement.

 

(a)      Assignment from the Bank One Company to the CA Company.  In
consideration of the payment by the CA Company to the Bank One Company, in
immediately available funds, of an amount equal to $21,666,666.67, representing
25.00% of the Capital of the Bank One Company’s Purchaser Interests outstanding
under the Existing Agreement (such percentage amount, the “Bank One-CA
Transferred Capital”), the Bank One Company hereby sells, transfers and assigns
to the CA Company, without recourse, representation or warranty, and the CA
Company hereby irrevocably takes, receives and assumes from the Bank One
Company, the Bank One-CA 

 





Page 37

--------------------------------------------------------------------------------

 

 

Transferred Capital and all related rights and obligations hereunder, under the
Existing Agreement and under the other Transaction Documents.

 

(b)      Assignment from the RBS Company to the CA Company.  In consideration of
the payment by the CA Company to the RBS Company, in immediately available
funds, of an amount equal to $10,833,333.33, representing 18.75% of the Capital
of the RBS Company’s Purchaser Interests outstanding under the Existing
Agreement (such percentage amount, the “RBS-CA Transferred Capital”), the RBS
Company hereby sells, transfers and assigns to the CA Company, without recourse,
representation or warranty, and the CA Company hereby irrevocably takes,
receives and assumes from the RBS Company, the RBS-CA Transferred Capital and
all related rights and obligations hereunder, under the Existing Agreement and
under the other Transaction Documents.

 

(c)      Assignment from the RBS Company to the BTMU Company.  In consideration
of the payment by the BTMU Company to the RBS Company, in immediately available
funds, of an amount equal to $3,611,111.11, representing 6.25% of the Capital of
the RBS Company’s Purchaser Interests outstanding under the Existing Agreement
(such percentage amount, the “RBS-BTMU Transferred Capital”), the RBS Company
hereby sells, transfers and assigns to the BTMU Company, without recourse,
representation or warranty, and the BTMU Company hereby irrevocably takes,
receives and assumes from the RBS Company, the RBS-BTMU Transferred Capital and
all related rights and obligations hereunder, under the Existing Agreement and
under the other Transaction Documents.

 

(d)      Assignment from the Scotia Company to the BTMU Company.  In
consideration of the payment by the BTMU Company to the Scotia Company, in
immediately available funds, of an amount equal to $14,444,444.44, representing
25.00% of the Capital of the Scotia Company’s Purchaser Interests outstanding
under the Existing Agreement (such percentage amount, the “Scotia-BTMU
Transferred Capital”), the Scotia Company hereby sells, transfers and assigns to
the BTMU Company, without recourse, representation or warranty, and the BTMU
Company hereby irrevocably takes, receives and assumes from the Scotia Company,
the Scotia-BTMU Transferred Capital and all related rights and obligations
hereunder, under the Existing Agreement and under the other Transaction
Documents.

 

(e)      Assignment from the BNP Company to the BTMU Company.  In consideration
of the payment by the BTMU Company to the BNP Company, in immediately available
funds, of an amount equal to $14,444,444.44, representing 25.00% of the Capital
of the BNP Company’s Purchaser Interests outstanding under the Existing
Agreement (such percentage amount, the “BNP-BTMU Transferred Capital”), the BNP
Company hereby sells, transfers and assigns to the BTMU Company, without
recourse, representation or warranty, and the BTMU Company hereby irrevocably
takes, receives and assumes from the BNP Company, the BNP-BTMU Transferred
Capital and all related rights and obligations hereunder, under the Existing
Agreement and under the other Transaction Documents.

 

The parties acknowledge and agree that immediately after giving effect to the
assignments set forth above, the respective Capital of the Purchaser Interests
of the Companies shall be as follows:

 

The Bank One Company

$65,000,000.00

 

 

The Scotia Company

$43,333,333.33

 

 

The RBS Company

$43,333,333.33

 

 

The BNP Company

$43,333,333.33

 

 

The CA Company

$32,500,000.00

 

 

The BTMU Company

$32,500,000.00

 

Section 13.16         Confirmation and Ratification of Terms.  (a) Upon the
effectiveness of this Agreement:  (i) each reference to the Original Agreement
in any other Transaction Document, and any document, instrument or agreement
executed and/or delivered in connection with the Original Agreement or any other
Transaction Document, shall mean and be a reference to this Agreement; and (ii)
each reference to the Existing 

 





Page 38

--------------------------------------------------------------------------------

 

 

Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Existing Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

 

(b)      The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement, the
Existing Agreement or any other Transaction Document shall each be deemed to be
amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time.

 

(c)      The effect of this Agreement is to amend and restate the Existing
Agreement in its entirety, and to the extent that any rights, benefits or
provisions in favor of the Agent or any Purchaser existed in the Original
Agreement or the Existing Agreement and continue to exist in this Agreement
without any written waiver of any such rights, benefits or provisions prior to
August 26, 2010, then such rights, benefits or provisions are acknowledged to be
and to continue to be effective from and after June 28, 2001.  This Agreement is
not a novation.

 

(d)      The parties hereto agree and acknowledge that any and all rights,
remedies and payment provisions under the Original Agreement or the Existing
Agreement, including,  without limitation, any and all rights, remedies and
payment provisions with respect to (i) any representation and warranty made or
deemed to be made pursuant to the Original Agreement or the Existing Agreement,
or (ii) any indemnification provision, shall continue and survive the execution
and delivery of this Agreement.

 

(e)      The parties hereto agree and acknowledge that any and all amounts owing
as or for Capital, Yield, CP Costs, fees, expenses or otherwise under or
pursuant to the Original Agreement or the Existing Agreement, immediately prior
to the effectiveness of this Agreement shall be owing as or for Capital, Yield,
CP Costs, fees, expenses or otherwise, respectively, under or pursuant to this
Agreement.

 

Section 13.17         PATRIOT Act.  Each Purchaser that is subject to the
requirements of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Seller Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Seller Parties, which
information includes, among other things, the name and address of the Seller
Parties and other information that will allow such Purchasers to identify such
parties in accordance with the Patriot Act.

 

(SIGNATURE PAGES FOLLOW)

 

 

 



Page 39

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

AVNET RECEIVABLES CORPORATION,

 

as Seller

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona 85034

 

 

Attention: President

 

 

 

 

Fax:

(480) 643-7199

 

 

 

 

 

 

 

AVNET, INC., as Servicer

 

 

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona 85034

 

 

Attention: President

 

 

 

 

Fax:

(480) 643-7199

 





S-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

CHARIOT FUNDING LLC, as a Company

 

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

Address:

c/o JPMorgan Chase Bank, N.A.),

 

 

as agent

 

 

Asset Backed Finance

 

 

10 S Dearborn St, 16th Floor

 

 

Chicago, Illinois 60603

 

 

 

 

Fax:

(312) 732-1844

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Financial Institution and as Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

JPMorgan Chase Bank, N.A.

 

 

Asset Backed Finance

 

 

10 S Dearborn St, 16th Floor

 

 

Chicago, Illinois 60603

 

 

 

 

Fax:

(312) 732-4487

 





S-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

LIBERTY STREET FUNDING LLC, as a

 

Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o Global Securitization Services, LLC

 

 

114 West 47th Street, Suite 1715

 

 

New York, NY 10036

 

 

Attn: Andrew L Stidd

 

 

 

 

 

 

 

Fax:

(212) 302-8767

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a

 

 

Financial Institution

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

The Bank of Nova Scotia

 

 

250 Vesey Street

 

 

23rd Floor

 

 

New York, NY 1028

 

 

Attn: Peter Gartland

 

 

 

 

Fax:

(212) 225-5274

 





S-3

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA, NATIONAL

 

ASSOCIATION, as a Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

Bank of America, N.A.

 

 

214 North Tryon Street

 

 

NC1-027-15-01

 

 

Charlotte, NC 28255

 

 

Attention: Robert Wood

 

 

 

 

Tel:

(980) 388-5938

 

Fax:

(704) 409-0592

 

 

 

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

Bank of America, N.A.

 

 

214 North Tryon Street

 

 

NC1-027-15-01

 

 

Charlotte, NC 28255

 

 

Attention: Robert Wood

 

 

 

 

Tel:

(980) 388-5938

 

Fax:

(704) 409-0592

 

 





S-4

--------------------------------------------------------------------------------

 

 

 

 

 

 

MANHATTAN ASSET FUNDING COMPANY LLC,

 

as a Company

 

 

 

 

 

 

 

By:

MAF RECEIVABLES CORP., its member

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o SMBC Nikko Securities America, Inc.

 

 

277 Park Avenue

 

 

New York, New York 10172

 

 

Attention: Structured Finance Group

 

 

 

 

 

 

 

Fax:

(212) 224-4929

 

 

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as agent for the SMBC Company

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Financial Institution

 

 

 

 

 





S-5

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

Sumitomo Mitsui Banking Corporation

 

 

277 Park Avenue

 

 

New York, New York  10172

 

 

Attention:  Structured Finance Group

 

 

 

 

Fax:

(212) 224-4929

 

 





S-6

--------------------------------------------------------------------------------

 

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION, as a Company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o Global Securitization Services, LLC

 

 

68 South Service Road, Suite 120

 

 

Melville, NY 11747

 

 

Attention: David V. DeAnglelis

 

 

 

 

Tel:

(631) 930-7126

 

Fax:

(212) 302-8767

 

E-mail:

ddeangelis@gssnyc.com

 

 

 

 

 

 

With a copy to:

 

 

 

 

THE BANK OF TOKYO

 

 

MITSUBISHI UFJ, LTD., NEW

 

 

YORK BRANCH

 

 

 

 

 

 

 

Address:

1221 Avenue of the Americas

 

 

New York, New York 10020

 

 

Attention: Securitization Group

 

 

Telephone No.:  (212) 782-6957

 

 

Telecopier No.:  (212) 782-6448

 

 

Email: securitization_reporting@us.mufg.jp

 

 

nmonier@us.mufg.jp

 

 

 

 

 

 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

 

NEW YORK BRANCH, as a Financial Institution

 

 

 

 





S-7

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

The Bank of Toyko-Mitsubishi UFJ, Ltd.,

 

 

New York Branch

 

 

Attn:  Securitization Group

 

 

1221 Avenue of the Americas

 

 

New York, NY  10020

 

 

 

 

Fax:

(212) 782-6448

 





S-8

--------------------------------------------------------------------------------

 

 

 

MARKET STREET FUNDING LLC, as a

 

Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

Market Street Funding LLC

 

 

c/o AMACAR Group, L.L.C.

 

 

6525 Morrison Blvd. Suite 318

 

 

Charlotte, North Carolina  28211

 

 

Attention: Doris J. Hearn

 

 

 

 

Tel:

(704) 365-0569

 

Fax:

(704) 365-1362

 

Email:

djhearn@amacar.com

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION

 

as a Financial Institution

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

Three PNC Plaza

 

 

225 Fifth Avenue

 

 

Pittsburgh, Pennsylvania  15222

 

 

Attention: William P. Falcon

 

 

 

 

Tel:

(412) 762-5442

 

Fax:

(412) 762-9184

 

Email:

william.falcon@pnc.com

 

 

 



S-9

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 20% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Reduction” has the meaning specified in Section 1.3.

 

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Servicing and Yield Reserve. 

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that, for the avoidance of doubt,
the LIBO Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page1 (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding).  Any change in the
Alternative Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

 

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) the date
which is thirty (30) Business Days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Facility Termination Date and (v) the Business Day specified
in a written notice from the Agent following the

 





Exh I-1

--------------------------------------------------------------------------------

 

 

 

failure to obtain the Required Rating within 60 days following delivery of a
Ratings Request to the Seller and the Servicer.

 

“Amortization Event” has the meaning specified in Article IX.  

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties  or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Margin” means 2.50%.

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

 

“Avnet” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Bank One Company” means Chariot Funding LLC, as successor to Preferred
Receivables Funding Corporation, and its successors.

 

“Bank One–CA Transferred Capital” has the meaning set forth in Section 13.15(a).

 

“BNP” has the meaning set forth in the Preliminary Statements to this Agreement.

 

“BNP Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“BNP–BTMU Transferred Capital” has the meaning set forth in Section 13.15(e).

 

“BOFA” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“BOFA Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received net of any
costs of redeployment of funds during the remainder of such period by the holder
of such Purchaser Interest from investing the portion of such Capital not so
allocated.  In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess.  All Broken Funding Costs shall be due
and payable hereunder upon demand.

 

“BTMU” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“BTMU Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 





Exh I-2

--------------------------------------------------------------------------------

 

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

 

“CA” has the meaning set forth in the Preliminary Statements to this Agreement.

 

“CA Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of the
Servicer or (ii) Avnet shall cease to own 100% of the outstanding equity
interest in Seller or the Subsidiary Originator, free and clear of any Adverse
Claim.

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the applicable Credit and Collection Policy, would be
written off Seller’s books as uncollectible or (iv) which has been identified by
Seller as uncollectible.

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

 

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI, or otherwise in a form approved by Agent, among Seller, the
Subsidiary Originator or Originator, as applicable, the Agent and a Collection
Bank.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including,  without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Company in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
 without limitation, any termination of Commitments pursuant to Section 4.6) and
(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price therefor.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 





Exh I-3

--------------------------------------------------------------------------------

 

 

“Company Costs” has the meaning set forth in Schedule C to this Agreement in
connection with each respective Company.

 

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

 

“Concentration Limit” means, at any time, for any Obligor, 2.50% of the
aggregate Outstanding Balance of all Eligible Receivables at such time;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor.

 

“Consent Notice” has the meaning set forth in Section 4.6(a).

 

“Consent Period” has the meaning set forth in Section 4.6(a).

 

“Consenting Party” has the meaning set forth in Section 10.2(c).

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including,  without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with Schedule C to this Agreement.

 

“CRD” means, Directive 2006/48/EC of the European Parliament and of the Council
of 14 June 2006 (as amended by Directive 2009/111/EC), as amended from time to
time.

 

“Credit Agreement” means that certain Credit Agreement, dated as of July 9,
2014, among Avnet, Inc., certain other subsidiaries as borrowers, each lender
from time to time party thereto and Bank of America, N.A., as administrative
agent, swing line lender and L/C issuer, as in effect on July 9, 2014, and (i)
with respect to Section 9.1(h) of this Agreement, without giving effect to any
amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof:  and (ii) with respect to all other
Sections of this Agreement, after giving effect to any amendment, restatement,
waiver, release, supplementation, cancellation, termination or other
modification thereof.

 

“Credit and Collection Policy” means (i) with respect to the Receivables
originated by the Originator, the credit and collection policies and practices
relating to Contracts and Receivables summarized in Exhibit VIII hereto, as
modified from time to time in accordance with the Receivables Sale Agreement and
this Agreement and (ii) with respect to the Receivables originated by the
Subsidiary Originator, the credit and collection policies and practices relating
to Contracts and Receivables summarized in Exhibit IV to the Subsidiary RSA, as
modified from time to time in accordance with the Subsidiary RSA, the
Receivables Sale Agreement and this Agreement.

 

“Current Financial Institutions” means JPM Chase, in its capacity as Financial
Institution, Scotia, BNP, RBS, BTMU and CA.

 

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any

 





Exh I-4

--------------------------------------------------------------------------------

 

 

time (i) the Outstanding Balance of any such Receivable is either (x) reduced as
a result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.

 

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternative Base Rate.

 

“Default Ratio” means an amount (expressed as a percentage) equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91 days or more (but less than 121 days) after the original due date as of the
last day of such fiscal month and (B) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables during such fiscal month divided
by (ii) the aggregate Outstanding Balance of Receivables originated during the
fiscal month that is the fourth fiscal month prior to such fiscal month.

 

“Defaulted Receivable” means a Receivable (i) as to which any payment, or part
thereof, remains unpaid for 91 calendar days or more from the original due date
for such payment or (ii) that becomes a Charged-Off Receivable prior to 91
calendar days after the original due date.

 

“Delinquency Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

 

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

 

“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the three fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the fiscal month period then most
recently ended.

 

“Dilution Percentage” means as of any date of determination the greater of (i)
10% and (ii) a percentage calculated in accordance with the following formula:

 

DP = [(SF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF]

 

where:

 

DP

=  

the Dilution Percentage;

SF

=

the Stress Factor;

ADR

=  

the average of the monthly Dilution Ratios occurring during the 12 most recent
fiscal months;

HDR

=  

the highest average three-month Dilution Ratio occurring during the 12 most
recent calendar months; and

DHF

=  

the Dilution Horizon Factor at such time.

 

“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions, less the amount of such Dilutions for which the related
Receivables are rebilled to the Obligor, which occurred during the fiscal month
period then most recently ended, divided by (ii) the aggregate amount of
Receivables, less the amount of such Receivables that are rebilled to the
Obligor, originated during the fiscal month period three months prior to the
month then most recently ended.

 





Exh I-5

--------------------------------------------------------------------------------

 

 

“Dilution Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions, less the amount of such Dilutions for which the
related Receivables are rebilled to the Obligor, which occurred during the
fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month period three months prior to the
month then most recently ended.

 

“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

 

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

 

“Discount Rate” means, the LIBO Rate or the Alternative Base Rate, as
applicable, with respect to each Purchaser Interest of the Financial
Institutions.

 

“Electing Party” has the meaning set forth in Section 10.2(c).

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)  the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable to the extent that the aggregate
Outstanding Balance of all such Government Receivables does not exceed 2% of the
aggregate Outstanding Balance of all Eligible Receivables, and, provided,
 further, that a Foreign Receivable that otherwise would be an Eligible
Receivable under this definition but for this clause (i) shall be an Eligible
Receivable to the extent that the aggregate Outstanding Balance of all such
Foreign Receivables does not exceed 5% of the aggregate Outstanding Balance of
all Eligible Receivables,

 

(ii)  the Obligor of which is not the Obligor of any Defaulted Receivable, which
in the aggregate constitute more than 25% of all Receivables of such Obligor,

 

(iii)  which is not a Charged-Off Receivable or a Delinquent Receivable,

 

(iv)  which by its terms is due and payable (A) within 45 calendar days of the
original billing date therefor and has not had its payment terms extended, (B)
within 60 calendar days of the billing date therefor and has not had its payment
terms extended or (C) within 90 calendar days of the billing date therefor and
has not had its payment terms extended; provided that with respect to subsection
(B) hereof the total amount of Eligible Receivables permitted pursuant to
subsection (B) shall not exceed, on the date of any Monthly Report or Weekly
Report, 40% of the aggregate amount of Eligible Receivables as set forth on such
Monthly Report or Weekly Report; and provided,  further, that with respect to
subsection (C) hereof the total amount of Eligible Receivables pursuant to
subsection (C) shall not exceed, on the date of any Monthly Report or Weekly
Report, (1) 15% of the aggregate amount of Eligible Receivables as set forth on
such Monthly Report or Weekly Report so long as the Purchaser Interest Condition
is satisfied and (2) 0% at all other times,

 

(v)  which is an “account” within the meaning of the UCC of all applicable
jurisdictions,

 

(vi)  which is denominated and payable only in United States dollars in the
United States,

 

(vii)  which arises under a Contract in substantially the form of or containing
comparable basic provisions as one of the form contracts set forth on Exhibit IX
hereto, or if such form contracts are modified in any material respect, the
Seller Parties will use reasonable efforts to give prior written notice of and
provide a copy of such modified Contract to the Agent prior to its use, which,
together with such Receivable, is in

 





Exh I-6

--------------------------------------------------------------------------------

 

 

full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,

 

(viii)  which arises under a Contract which does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including,  without limitation, its right to review
the Contract,

 

(ix)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of merchandise or the
provision of services by an Originating Entity,

 

(x)  which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including,  without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

 

(xi)  which satisfies all applicable requirements of the applicable Credit and
Collection Policy,

 

(xii)  which was generated in the ordinary course of an Originating Entity’s
business,

 

(xiii)  which arises solely from the sale of goods or the provision of services,
to the related Obligor by an Originating Entity, and not by any other Person (in
whole or in part),

 

(xiv)  as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including,  without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

 

(xv)  which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against any Originating Entity or any other Adverse
Claim, and the Obligor thereon holds no right as against any Originating Entity
to cause such Originating Entity to repurchase the goods or merchandise the sale
of which shall have given rise to such Receivable (except with respect to sale
discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract),

 

(xvi)  as to which the applicable Originating Entity has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, and

 

(xvii)  all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Excluded Acquisition” means any direct or indirect acquisition of any business
by the Originator consummated on or after January 1, 2010.

 

“Excluded Receivable” means all indebtedness and other obligations owed to any
Originating Entity or in which any Originating Entity has a security interest or
other interest (including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible) arising in connection with the sale of merchandise or the rendering
of services by any Originating Entity and further includes, without limitation,
the obligation to pay any Finance Charges with respect thereto, which, in any
case:

 

(i) the account debtor for which is Sirius Computer Solutions, Inc. and such
indebtedness or other obligation was originated after May 22, 2015;

 





Exh I-7

--------------------------------------------------------------------------------

 

 

(ii) the account debtor for which is Intelbras S.A. Industria de Telecomunicacao
Eletronica Brasileira and such indebtedness or other obligation was originated
after December 30, 2016; or

 

(iii) both (a) arises in connection with the sale of merchandise or the
rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code 0100,” “company code 1001” or “company
code US10” (other than any Receivables previously coded under “company code
0100,” “company code 1001” or “company code US10” that have been coded under any
other category without the Agent’s prior written consent). 

 

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

 

“Existing Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

 

“Extension Notice” has the meaning set forth in Section 4.6(a).

 

“Facility Account” means Seller’s Account No. 5546079 at JPM Chase.

 

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986 as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 147(b)(1) of the Code.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. §§ 101 et seq.) as amended and any successor statute
thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means each of (i) the amended and restated letter agreement
relating to the payment of fees to Agent, dated as of the date hereof, between
the Seller and the Agent, as the same may be amended or modified and in effect
from time to time, (ii) the amended and restated letter agreement relating to
the payment of fees to the Purchasers, dated as of the date hereof, among the
Seller and the Purchasers, as the same may be amended or modified and in effect
from time to time and (iii) any other fee letter or similar letter agreement
relating to the payment of fees to any of the Purchasers entered into among
Seller, the Purchasers party thereto and/or any agent or agents acting on behalf
of any such Purchasers, as any such fee letter or letter agreement may be
amended or modified and in effect from time to time.

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

 





Exh I-8

--------------------------------------------------------------------------------

 

 

“Foreign Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of any member country in the Organization for Economic
Co-operation and Development (other than the United States) (each such member
country, a “Specified OECD Country”) or, if a corporation or other business
organization, is organized under the laws of a Specified OECD Country or any
political subdivision thereof and has its chief executive office in a Specified
OECD Country or the United States.

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

 

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Originating Entity, or
any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

 

“JPM Chase” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

 

“LIBO Rate” means the sum of (i) (x) with respect to Chariot Funding LLC and PNC
Bank, National Association, the Daily/90 Day LIBOR Rate, as defined in Schedule
C, or (y) with respect to the other Financial Institutions, subject to the
limitation contained in the last sentence of Section 4.1, (a) the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) appearing on Reuters
Screen LIBOR01 Page1 (or any successor or substitute page) as the London
Interbank offered rate for deposits in U.S. dollars at approximately 11:00 a.m.
(London

 





Exh I-9

--------------------------------------------------------------------------------

 

 

time) two Business Days prior to the first day of the relevant Tranche Period
and for delivery on the first day of such Tranche Period, for the number of days
comprised therein, and in an amount equal to or comparable to the amount of the
Capital associated with such Tranche Period (provided, that if at least two such
offered rates appear on Reuters Screen LIBOR01 Page1, the rate in respect of
such Tranche Period will be the arithmetic mean of such offered rates), divided
by (b) one minus a percentage (expressed as a decimal) equal to the daily
average during such Tranche Period of the percentage in effect on each day of
such Tranche Period, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor thereto), for determining the aggregate maximum
reserve requirements applicable to “Eurocurrency Liabilities” pursuant to
Regulation D or any other then applicable regulation of such Board of Governors
which prescribes reserve requirements applicable to “Eurocurrency Liabilities”
as presently defined in Regulation D, plus (ii) the Applicable Margin; provided,
however, that if the LIBO Rate as determined herein would be less than zero
percent (0.00%) on any day, for purposes of this Agreement, such rate shall be
deemed to be zero percent (0.00%) for such day.  If for any reason the foregoing
rates are unavailable from the Reuters service, then such rate of interest shall
be based upon another market quotation rate source as determined by JPMorgan
Chase Bank, N.A.

 

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

 

“Liquidity Termination Date” means August 19, 2018.

 

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

 

“Long-Term Debt” means, at any time, in respect of Avnet, any publicly-held
senior unsecured debt obligations outstanding at any such time with a maturity
more than one year after the date of any determination hereunder.

 

“Loss Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the four fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the calendar month period then most
recently ended.

 

“Loss Percentage” means at any time the greater of (i) 10% and (ii) a percentage
calculated in accordance with the following formula:

 

LP = SF x LHF x LR

 

where:

 

LP

=  

the Loss Percentage;

SF

=

the Stress Factor;

LHF

=  

the Loss Horizon Factor; and

LR

=  

the highest three month rolling average of the Default Ratios occurring during
the 12 most recent fiscal months.

 

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

 

“Loss Ratio Trigger” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries or any
Originating Entity and its Subsidiaries, (ii) the ability of any Seller Party to

 





Exh I-10

--------------------------------------------------------------------------------

 

 

perform its obligations under this Agreement or the ability of the Subsidiary
Originator to perform its obligations under the Subsidiary RSA, (iii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (iv) any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.  

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

 

“Non-Delinquent Receivables” means, at any time, the aggregate Outstanding
Balance of all Receivables that are not Delinquent Receivables.

 

“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).

 

“Obligations” shall have the meaning set forth in Section 2.1.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

 

“Originating Entity” means Originator or the Subsidiary Originator.

 

“Originator” means Avnet, Inc., in its capacity as seller under the Receivables
Sale Agreement.

 

“Other Costs” has the meaning set forth in Section 10.3.

 

“Other Sellers” has the meaning set forth in Section 10.4.

 

“Other Servicer Collected Funds” means any cash collections, other cash proceeds
or other amounts deposited, credited or funded to any Collection Account, to the
extent such cash collections, other cash proceeds or other amounts do not
constitute Collections.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 12.2.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“PNC” has the meaning set forth in the Preliminary Statements to this Agreement.

 

“PNC Company” has the meaning set forth in the Preliminary Statements to this
Agreement.”

 

“Pooled Commercial Paper” has the meaning set forth in Schedule C to this
Agreement.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 





Exh I-11

--------------------------------------------------------------------------------

 

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Agent.

 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6 and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

 

“Purchase Limit” means $800,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 97% or, if the Purchaser
Interest Condition is existing on the applicable purchase date, 100% of the
amount equal to (1) the Net Receivables Balance on the applicable purchase date,
minus (2) the Aggregate Reserves on the applicable purchase date, over (B) the
aggregate outstanding amount of Aggregate Capital on the applicable purchase
date, immediately prior to such proposed Incremental Purchase.

 

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company for
which such Financial Institution is a Related Financial Institution and each
other Financial Institution that is a Related Financial Institution for such
Company.

 

“Purchaser Interest Condition” means that either the rating of Avnet’s Long-Term
Debt is equal to BBB- or higher by S&P or Baa3 or higher by Moody’s. 

 

“Purchasers” means each Company and each Financial Institution.

 

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:

 

C

(NRB – AR)

 

where:

 

C

=

the Capital of such Purchaser Interest.

 

 

 

AR

=

the Aggregate Reserves.

 

 

 

NRB

=

the Net Receivables Balance.

 

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage

 





Exh I-12

--------------------------------------------------------------------------------

 

 

represented by any Purchaser Interest as computed (or deemed recomputed) as of
the close of the business day immediately preceding the Amortization Date shall
remain constant at all times thereafter.

 

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

“Ratings Request” has the meaning set forth in Section 10.2(c).

 

“RBS” has the meaning set forth in the Preliminary Statements to this Agreement.

 

“RBS Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“RBS–BTMU Transferred Capital” has the meaning set forth in Section 13.15(c).

 

“RBS–CA Transferred Capital” has the meaning set forth in Section 13.15(b).

 

“Receivable” means all indebtedness and other obligations owed to Seller or any
Originating Entity (at the time it arises, and before giving effect to any
transfer or conveyance under the Subsidiary RSA, the Receivables Sale Agreement,
the Original Agreement, the Existing Agreement or hereunder) or in which Seller
or any Originating Entity has a security interest or other interest (including,
 without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible), arising in connection
with the sale of merchandise or the rendering of services by any Originating
Entity, and further includes,  without limitation, the obligation to pay any
Finance Charges with respect thereto; provided, that ‘Receivable’ shall not
include any Excluded Receivable.  Indebtedness and other rights and obligations
arising from any one transaction, including,  without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the account debtor or Seller treats such indebtedness, rights or
obligations as a separate payment obligation.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of June 28, 2001, between Originator and Seller, as amended from time
to time.

 

“Recharacterization” has the meaning set forth in Section 13.14(c).

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including,  without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Reduction Notice” has the meaning set forth in Section 1.3.

 

“Regulatory Requirement” has the meaning set forth in Section 10.2(a).

 

“Reinvestment” has the meaning set forth in Section 2.2.

 

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by any Originating
Entity gave rise to such Receivable (including as a result of related financing
arrangements), and all insurance contracts with respect thereto,

 





Exh I-13

--------------------------------------------------------------------------------

 

 

(ii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

 

(iii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions) and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

 

(iv) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

 

(v) all Records related to such Receivable,

 

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and, if applicable, the Subsidiary RSA in respect of such
Receivable,

 

(vii) all of Seller’s right, title and interest in, to and under each Lock-Box,
each Collection Account and each Collection Account Agreement, and

 

(vii) all proceeds of any of the foregoing.

 

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

Required Notice Period

 

 

≤$100,000,000

two Business Days

$100,000,000 to $250,000,000

five Business Days

>$250,000,000

ten Business Days

 

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.

 

“Required Rating” has the meaning set forth in Section 10.2(c).

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Servicer or its
Affiliates in reimbursement of actual management services performed).

 





Exh I-14

--------------------------------------------------------------------------------

 

 

“RSA Amendment” means that certain Amendment No. 8 to the Receivables Sale
Agreement, dated as of August 26, 2010, between Originator and Seller.

 

“S&P” means Standard & Poor’s Ratings Services and its successors.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any country-wide Sanctions.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
Commerce, or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“Scotia” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Scotia Company” means Liberty Street Funding LLC, as successor to Liberty
Street Funding Corporation, and its successors.

 

“Scotia–BTMU Transferred Capital” has the meaning set forth in Section 13.15(d).

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

 

“Servicing and Yield Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

 

“Servicing Fee” has the meaning set forth in Section 8.6.

 

“Settlement Date” means (A) the 20th calendar day of each month (and if such day
is not a Business Day, then the next Business Day), and (B) the last day of the
relevant Tranche Period in respect of each Purchaser Interest of any Financial
Institution.

 

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Companies, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Financial Institution, the entire Tranche Period of
such Purchaser Interest.

 

“SMBC” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“SMBC Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Stress Factor” shall mean a number equal to 2.25.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.

 

“Subsidiary Originator” has the meaning set forth in the Preliminary Statements
to this Agreement.

 





Exh I-15

--------------------------------------------------------------------------------

 

 

“Subsidiary RSA” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.

 

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

 

“Terminating Financial Institution” shall have the meaning set forth in Section
4.6(b).

 

“Termination Percentage” has the meaning set forth in Section 2.2.

 

“Terminating Tranche” has the meaning set forth in Section 4.3(b).  

 

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

 

(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three, four or six months, commencing on a Business
Day selected by Seller or the applicable Financial Institution pursuant to this
Agreement.  Such Tranche Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Tranche Period, provided,  however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

 

(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Alternative Base Rate, a period commencing on a Business Day selected by Seller
and agreed to by the applicable Financial Institution, provided no such period
shall exceed one month.

 

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided,
 however, that in the case of Tranche Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day.  In the case of any Tranche
Period for any Purchaser Interest which commences before the Amortization Date
and would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date.  The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the applicable Financial Institution. 

 

“Transaction Documents” means, collectively, this Agreement, the Original
Agreement, the Existing Agreement, each Purchase Notice, the Receivables Sale
Agreement, the Subsidary RSA, each Collection Account Agreement, the Fee
Letters, the Subordinated Note (as defined in the Receivables Sale Agreement)
and all other instruments, documents and agreements executed and delivered in
connection herewith or in connection with the Original Agreement or the Existing
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Weekly Report” means a report, in form and substance acceptable to the Agent
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

 

“Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB- by S&P and lower than Baa3 by Moody’s or (ii)
no rating for Avnet’s Long-Term Debt is available from either Moody’s or S&P.

 





Exh I-16

--------------------------------------------------------------------------------

 

 

“Wells” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wells Company” means Wells Fargo Bank, National Association, a national banking
association.

 

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.  All section references herein to the UCC shall include all
successor sections under any subsequent version or amendment to any Article of
the UCC.

 

 

 



Exh I-17

--------------------------------------------------------------------------------

 

 

EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

[Date]

 

 

JPMorgan Chase Bank, N.A.,

as Agent

10 S Dearborn St, 16th Floor

Chicago, Illinois 60603

Attention:  Asset Backed Securities Conduit Group

 

ABS.Treasury.Dept@jpmorgan.com

 

Attention:                         

 

Re:  PURCHASE NOTICE

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of August 26, 2010, by and among Avnet Receivables
Corporation, a Delaware corporation (the “Seller”), Avnet, Inc., as Servicer,
the Financial Institutions, the Companies and JPMorgan Chase Bank, N.A., as
Agent (as amended, restated, supplemented or otherwise modified from time to
time the “Receivables Purchase Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.

 

The Agent is hereby notified of the following Incremental Purchase:

 

 

 

Purchase Price:

$                                                                        

Date of Purchase:

                                                                          

Requested Discount Rate:

[LIBO Rate] [Alternative Base Rate]

Requested Tranche Period:

 

 

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

 

Please advise [Name] at telephone no ( )                   if any Company will
not be making this purchase.

 





Exh II-1

--------------------------------------------------------------------------------

 

 

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

 

(i)      the representations and warranties of the Seller set forth in Section
5.1 of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

 

(ii)      no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

 

(iii)      the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 97% or, if the Purchaser Interest Condition is existing on the date
hereof and on the Purchase Date, 100%; and

 

(iv)      the amount of Aggregate Capital is $          after giving effect to
the Incremental Purchase to be made on the Purchase Date.

 

 

Very truly yours,

 

 

 

AVNET RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 



Exh II-2

--------------------------------------------------------------------------------

 

 

EXHIBIT III

 

PLACES OF BUSINESS, JURISDICTIONS OF ORGANIZATION AND CHIEF EXECUTIVE OFFICES;
LOCATIONS OF RECORDS; ORGANIZATIONAL NUMBER(S); FEDERAL EMPLOYER IDENTIFICATION
NUMBER(S); OTHER NAMES

 

 

 

SERVICER:

 

 

 

Principal Place of Business:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Jurisdiction of Organization:

New York

 

 

Chief Executive Office:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

 

8700 S. Price Road

 

Tempe, Arizona  85284

 

 

Organizational Number:

None

 

 

Federal Employer

 

Identification Number:

11-1890605

 

 

Other Names:

None

 

 

SELLER:

 

 

 

Principal Place of Business:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Jurisdiction of Organization:

Delaware

 

 

Chief Executive Office:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

 

8700 S. Price Road

 

Tempe, Arizona  85284

 

 

Organizational Number:

3406901

 

 

Federal Employer

 

Identification Number:

86-1034377

 

 

Other Names:

None

 

 

 



Exh III-1

--------------------------------------------------------------------------------

 

 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

 

 

 

 

 

Lock-Box

Related Collection Account

Related Originating Entity

1.

Bank of America, N.A.

Deposit Account Number: 

Avnet, Inc.

 

Ms. Cindy Hastings

3752134661

 

 

555 S. Flower Street, 3rd Floor

 

 

 

Los Angeles, California  90071

 

 

 

 

 

 

 

Lock-Boxes

 

 

 

 

 

 

 

P.O. Box 847722

 

 

 

Dallas, Texas  75202-7722

 

 

2.

JPMorgan Chase Bank, N.A.

Lock-Box Account No.:  59-

Avnet, Inc.

 

Carol Willoughby

37116

 

 

560 Mission Street, Floor 03

 

 

 

San Francisco, CA, 94105-2907

 

 

 

 

 

 

 

Lock-Boxes

 

 

 

 

 

 

 

P.O. Box #100340

 

 

 

Pasadena, California 

 

 

 

91189-0340

 

 

 

 

 

 

 

P.O. Box #70390

 

 

 

Chicago, Illinois  60673-

 

 

 

0390

 

 

3.

JPMorgan Chase Bank, N.A.

Account Number:

AVT Technology

 

Carol Willoughby

100052874

Solutions LLC

 

560 Mission Street, Floor 03

 

 

 

San Francisco, CA, 94105-2907

 

 

 

 

 

 

 

Lock-Boxes

 

 

 

P.O. Box 101881

 

 

 

Pasadena, CA 91189-1881

 

 

 

 

 

 

 

Box #29160

 

 

 

29160 Network Place

 

 

 

Chicago, IL 60673-1160

 

 

4.

Bank of America, N.A.

Account Number:

AVT Technology

 

Ms. Cindy Hastings

4451203452

Solutions LLC

 

555 S. Flower Street, 3rd Floor

 

 

 

Los Angeles, CA  90071

 

 

 

 

 

 

 

Lock-Box

 

 

 

P. O. Box 844144

 

 

 

Dallas, TX 75284-4144

 

 

 

 



Exh IV-1

--------------------------------------------------------------------------------

 

 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To:  JPMorgan Chase Bank, N.A., as Agent

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of August 26, 2010 among
Avnet Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Agreement”).  Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                       of [Insert name of applicable
Seller Party] (the “Applicable Party”).

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

 

5.  Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

 

 

6.  As of the date hereof, the jurisdiction of organization of Seller is
Delaware, the jurisdiction of organization of the Servicer is New York, each of
the Seller and the Servicer is a “registered organization” (within the meaning
of Section 9-102 of the UCC in effect in Delaware or New York, as applicable)
and neither Seller or the Servicer has changed its jurisdiction of organization
since June 28, 2001.

 





Exh V-1

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of         ,      .

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 





Exh V-2

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

 

A.          Schedule of Compliance as of           ,       with Section     of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended:                

 

 

 



Exh V-3

--------------------------------------------------------------------------------

 

 

EXHIBIT VI

 

FORM OF COLLECTION ACCOUNT AGREEMENT

 

[On letterhead of Originating Entity]

 

             ,       

 

[Lock-Box Bank/Concentration Bank/Depositary Bank]

 

Re:[Name of Originating Entity]

 

Ladies and Gentlemen:

 

Reference is hereby made to P.O. Box #              in [city, state, zip code]
(the “Lock-Box”) of which you have exclusive control for the purpose of
receiving mail and processing payments therefrom pursuant to that certain [name
of lock-box agreement] between you and [Avnet, Inc.][AVT Technology Solutions
LLC] (the “Company”) dated            (the “Agreement”).  You hereby confirm
your agreement to perform the services described therein.  Among the services
you have agreed to perform therein, is to endorse all checks and other evidences
of payment, and credit such payments to the Company’s checking account
no.            maintained with you in the name of the Company (the “Lock-Box
Account”).  You hereby confirm and agree that the Lock-Box Account is a “deposit
account” within the meaning of Section 9-102(a)(29) of Revised Article 9.  As
used herein, “Revised Article 9” means the 1999 Official Text of Article 9 of
the Uniform Commercial Code with conforming amendments to Articles 1, 2, 2a, 4,
5, 6, 7 and 8 until such time as a version of such Official Text is adopted in
the State of New York and subsequent thereto shall mean the version of such
Official Text as adopted.

 

The Company hereby informs you that pursuant to that certain [Receivables Sale
Agreement, dated as of          ,       between the Company and Avnet, Inc. and
that certain] Receivables Sale Agreement, dated as of          ,       between
the Company and Avnet Receivables Corporation (the “Seller”), all of the
Company’s right, title and interest in and to, and exclusive ownership and
control of, the Lock-Box and the Lock-Box Account has been transferred to
Seller.  The Company and Seller hereby request that the name of the Lock-Box
Account be changed to “[Avnet, Inc.], as Servicer.”

 

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A. (“JPM Chase”) in the
form attached hereto as Annex A: (i) the name of the Lock-Box Account will be
changed to JPM Chase for itself and as agent (or any designee of JPM Chase) and
JPM Chase will have exclusive ownership of and access to the Lock-Box and the
Lock-Box Account, and neither the Company, Seller, nor any of their respective
affiliates will have any control of the Lock-Box or the Lock-Box Account or any
access thereto, (ii) you will either continue to send the funds from the
Lock-Box to the Lock-Box Account, or will redirect the funds as JPM Chase may
otherwise request, (iii) you will transfer monies on deposit in the Lock-Box
Account, at any time, as directed by JPM Chase and otherwise comply with all
instructions received from JPM Chase with respect to

 





Exh VI-1

--------------------------------------------------------------------------------

 

 

the Lock-Box and the Lock-Box Account without further consent by Company, Seller
or any other person or entity, (iv) all services to be performed by you under
the Agreement will be performed on behalf of JPM Chase, and (v) all
correspondence or other mail which you have agreed to send to the Company or
Seller will be sent to JPM Chase at the following address:

 

JPMorgan Chase Bank, N.A.

10 S Dearborn St, 16th Floor

Chicago, Illinois 60603

Attention:  Asset Backed Securities Conduit Group

 

Moreover, upon such notice, JPM Chase for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement.  Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

 

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPM Chase for the purpose of receiving
funds from the Lock-Box are subject to the liens of JPM Chase for itself and as
agent, and will not be subject to deduction, set-off, banker’s lien or any other
right you or any other party may have against the Company or Seller. 

 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

Regardless of any provisions in any other agreement, for purposes of the Uniform
Commercial Code as in effect in the State of Illinois and Revised Article 9,
Illinois shall be deemed to be your jurisdiction (within the meaning of Section
9-304 of Revised Article 9) and the Lock-Box Account shall be governed by the
laws of the State of Illinois. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

 

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing.  In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control.  Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

 





Exh VI-2

--------------------------------------------------------------------------------

 

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

 

Very truly yours,

 

[AVNET, INC.][AVT Technology Solutions LLC]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AVNET RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and agreed to

 

this      day of

 

 

[COLLECTION BANK]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



Exh VI-3

--------------------------------------------------------------------------------

 

 

ANNEX A

 

FORM OF NOTICE

 

[On letterhead of JPM Chase]

 

             ,       

 

[Collection Bank/Depositary Bank/Concentration Bank]

 

Re:[Avnet. Inc.][AVT Technology Solutions LLC]/Avnet Receivables Corporation

 

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Avnet, Inc.][AVT Technology Solutions LLC], Avnet
Receivables Corporation, you and us, to have the name of, and to have exclusive
ownership and control of, account number              (the “Lock-Box Account”)
maintained with you, transferred to us.  [Lock-Box Account will henceforth be a
zero-balance account, and funds deposited in the Lock-Box Account should be sent
at the end of each day to                .]  You have further agreed to perform
all other services you are performing under that certain agreement
dated              between you and [Avnet, Inc.][AVT Technology Solutions LLC]
on our behalf.

 

We appreciate your cooperation in this matter.

 

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A

 

(for itself and as agent)

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 



Annex A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT VII

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of             ,     , by and between                      
(“Assignor”) and                    (“Assignee”).

 

PRELIMINARY STATEMENTS

 

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Receivables Purchase
Agreement dated as of August 26, 2010, by and among Avnet Receivables
Corporation, as Seller, Avnet, Inc., as Servicer, the Companies party thereto,
JPMorgan Chase Bank, N.A., as Agent, and the Financial Institutions party
thereto (as amended, modified or restated from time to time, the “Purchase
Agreement”).  Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Purchase
Agreement.

 

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

 

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including,  without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Company in the Assignor’s
and Assignee’s Purchaser Group, Assignor and Assignee.  From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.

 

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including,  

 





Exh VII-1

--------------------------------------------------------------------------------

 

 

without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Article I of the Purchase Agreement.

 

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including,  without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Article I of the Purchase Agreement.

 

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

 

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

 

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:  (a)
other than the representation and warranty that it has not created any Adverse
Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of Seller or the performance or observance by
the Seller, any Obligor, any Affiliate of Seller of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any

 





Exh VII-2

--------------------------------------------------------------------------------

 

 

Company, the Seller or any other Financial Institution or Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Purchase Agreement and the Transaction Documents; (e) Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (f) Assignee agrees that it will perform in accordance with their terms all
of the obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Financial
Institution (including,  without limitation, as a Related Financial Institution)
or, when applicable, as a Purchaser.

 

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including,  without limitation,  Article I and Sections 4.1, and 13.6 thereof.

 

8. Schedule I hereto sets forth the revised Commitment of Assignor, the Company
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

 

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 





Exh VII-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

 

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

 

Date:                ,      

 

Transferred Percentage:         %

 

 

 

 

 

 

 

 

A-1

A-2

B-1

B-2

Assignor

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

 

 

 

A-2

B-1

B-2

Assignee

 

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

Assignee is a Related Financial Institution
for:                                                 

 

 

Address for Notices

 

 

 

 

 

 

 

Attention:

 

Phone:

 

Fax:

 

 

 





Exh VII-4

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

 

EFFECTIVE NOTICE

 

TO:                                       , Assignor

 

                                            

 

                                            

 

                                            

 

TO:                                       , Assignee

 

                                            

 

                                            

 

                                            

 

The undersigned, as Agent under the Second Amended and Restated Receivables
Purchase Agreement dated as of August 26, 2010, by and among Avnet Receivables
Corporation, a Delaware corporation, Avnet, Inc., as Servicer, the Companies
party thereto, JPMorgan Chase Bank, N.A., as Agent, and the Financial
Institutions party thereto (as amended, modified or restated from time to time,
the “Purchase Agreement”), hereby acknowledges receipt of executed counterparts
of a completed Assignment Agreement dated as of             ,       between
                  , as Assignor, and                   , as Assignee.  Terms
defined in such Assignment Agreement are used herein as therein defined.

 

1.           Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be               ,      .

 

2.           The Company in the Assignor’s Purchaser Group hereby consents to
the Assignment Agreement as required by Section 12.1(b) of the Purchase
Agreement.

 

[3.          Pursuant to such Assignment Agreement, the Assignee is required to
pay $             to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

[APPLICABLE COMPANY]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 



Exh VII-5

--------------------------------------------------------------------------------

 

 

EXHIBIT VIII

 

CREDIT AND COLLECTION POLICY

 

See Attached

 

 

 



Exh VIII-1

--------------------------------------------------------------------------------

 

 

EXHIBIT IX

 

FORM OF CONTRACT(S)

 

See Attached

 

 

 



Exh XI-1

--------------------------------------------------------------------------------

 

 

EXHIBIT X

 

FORM OF MONTHLY REPORT

 

The attached Monthly Report is a true and accurate accounting pursuant to the
terms of the Second Amended and Restated Receivables Purchase Agreement, dated
as of August 26, 2010 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”), by and among a Avnet
Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by this monthly report or as of the date of this certificate,
except as set forth below.

 

By:

 

 

Name:

 

 

Title:

 

 

Company Name:

 

 

Date:

 

 

 

 

 



Exh X-1

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

COMMITMENTS, COMPANY PURCHASE LIMITS

AND RELATED FINANCIAL INSTITUTIONS

 

Commitments of Financial Institutions

 

Financial Institution

Commitment

Chariot Funding LLC

$136,000,000

The Bank of Nova Scotia

$136,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

$113,333,333.33

PNC Bank, National Association

$111,111,111.11

Sumitomo Mitsui Banking Corporation

$113,333,333.33

Branch Banking and Trust Company

$66,666,666.67

Wells Fargo Bank, National Association

$133,333,333.33

 

Company Purchase Limits and

Related Financial Institutions of Companies

 

Company

Company Purchase Limit

Related Financial Institution(s)

Chariot Funding LLC

$133,333,333.34

Chariot Funding LLC

Liberty Street Funding LLC

$133,333,333.33

The Bank of Nova Scotia

Victory Receivables Corporation

$111,111,111.11

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

PNC Bank, National Association

$111,111,111.11

PNC Bank, National Association

Manhattan Asset Funding Company LLC

$111,111,111.11

Sumitomo Mitsui Banking Corporation

Branch Banking and Trust Company

$66,666,666.67

Branch Banking and Trust Company

Wells Fargo Bank, National Association

$133,333,333.33

Wells Fargo Bank, National Association

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED

TO THE AGENT AND THE CURRENT FINANCIAL INSTITUTIONS

ON OR PRIOR TO THE DATE HEREOF

 

PART I: Documents to be Delivered in Connection with the RSA Amendment

 

1.



Executed copies of the RSA Amendment, duly executed by the parties thereto.

 

2.



Copy of the Resolutions of the Board of Directors of Originator (to the extent
such resolutions are deemed required by counsel), certified by its Secretary and
authorizing Originator’s execution, delivery and performance of the Receivables
Sale Agreement, the RSA Amendment and the other documents to be delivered by it
thereunder.

 

3.



Articles or Certificate of Incorporation of Originator certified by the
Secretary of State of the jurisdiction of incorporation of Originator on or
within thirty (30) days prior to the date hereof or a certificate of the
Secretary of Originator certifying that the Articles or Certificate of
Incorporation of Originator have not been amended, restated, supplemented or
otherwise modified since the delivery thereof under the closing related to the
Original Agreement.

 

4.



Good Standing Certificate for Originator issued by the Secretaries of State of
its state of incorporation and each jurisdiction where it has material
operations, each of which is listed below:

 

a.

New York (SOI)

b.

Arizona (PPB)

c.

Texas

 

5.



A certificate of the Secretary of Originator certifying: (i) the names and
signatures of the officers authorized on its behalf to execute the RSA Amendment
and any other documents to be delivered by it thereunder and (ii) a copy of
Originator’s By-Laws.

 

6.



A certified copy of search results showing all UCC filings filed with the
Secretary of State of the State of New York as of July 21, 2010 naming the
Originator as debtor.

 

7.



A favorable opinion of legal counsel for Originator reasonably acceptable to the
Agent and the Purchasers (as Seller’s assigns) which addresses the following
matters and such other matters as the Agent or the Purchasers (as Seller’s
assigns) may reasonably request:

 

--In the event of the bankruptcy of Originator:

 

(a)



section 362(a) of title 11 of the United States Code would not apply to stay
payment to the Seller of the amounts collected on the Receivables and proceeds
of sale thereof;

 

(b)



the Receivables and proceeds of sale or collections thereof would not constitute
property of Originator’s bankruptcy estate under section 541(a)(1) or (a)(6) of
title 11 of the United States Code; and

 

(c)



in a case under title 11 of the United States Code, a creditor or the trustee in
bankruptcy of Originator would not have valid legal grounds to have a court
disregard the separate legal existence and corporate form of the Seller so as to

 





B-1

--------------------------------------------------------------------------------

 

 

cause a substantive consolidation of the assets and liabilities of Originator
and Seller.

 

--Originator is a corporation duly incorporated, validly existing, and in good
standing under the laws of its state of incorporation.

 

--Originator has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Originator’s business.

 

--Originator has all requisite power and authority to execute, deliver and
perform all of its obligations under the RSA Amendment, the Receivables Sale
Agreement and each other Transaction Document to which it is a party.

 

--The execution and delivery by Originator of the RSA Amendment, the Receivables
Sale Agreement and each other Transaction Document to which it is a party and
its performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of Originator and will
not:

 

(a)



require any action by or in respect of, or filing with, any governmental body,
agency or official (other than the filing of UCC financing statements);

 

(b)



contravene, or constitute a default under, any provision of applicable law or
regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon Originator; or

 

(c)



result in the creation Subsidiaries (except as contemplated by the Receivables
Sale Agreement) or imposition of any Adverse Claim on assets of Originator or
any of its Subsidiaries.

 

--The RSA Amendment, the Receivables Sale Agreement and each other Transaction
Document to which it is a party has been duly executed and delivered by
Originator and constitutes the legal, valid, and binding obligation of
Originator enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

 

--The provisions of the RSA Amendment and the Receivables Sale Agreement are
sufficient to constitute authorization by Originator for the filing of the
financing statements required under the Receivables Sale Agreement.

 

--For the purposes of the New York UCC, Originator is a “registered
organization”.

 

--The provisions of the RSA Amendment and the Receivables Sale Agreement
continue to create a valid security interest in favor of Seller in all
Receivables, and Seller continues to have a first priority, perfected security
interest in such Receivables.

 

--To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against Originator or any Affiliate of Originator, which would
materially adversely affect the business or financial condition of Originator
and its Affiliates taken as a whole or which would materially adversely affect
the ability of Originator to perform its obligations under the Receivables Sale
Agreement.

 

8.



A Compliance Certificate of the Originator.

 





B-2

--------------------------------------------------------------------------------

 

 

9.



Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the RSA Amendment and the Receivables Sale
Agreement.

 

PART II:  Documents to Be Delivered in Connection with this Agreement

 

1.



Executed copies of this Agreement, duly executed by the parties hereto.

 

2.



Copy of the Resolutions of the Board of Directors of each Seller Party (to the
extent such resolutions are deemed required for the Servicer by counsel),
certified by its Secretary and authorizing such Person’s execution, delivery and
performance of this Agreement, the RSA Amendment and the other documents to be
delivered by it hereunder.

 

3.



Articles or Certificate of Incorporation of each Seller Party and certified by
the Secretary of State of its jurisdiction of incorporation on or within thirty
(30) days prior to the date hereof or a certificate of the Secretary of each
Seller Party certifying that the Articles or Certificate of Incorporation of
such Seller Party have not been amended, restated, supplemented or otherwise
modified since the delivery thereof under the closing related to the Original
Agreement.

 

4.



Good Standing Certificate for each Seller Party issued by the Secretaries of
State of its state of incorporation and each jurisdiction where it has material
operations, each of which is listed below:

 

a.

Seller: Delaware (SOI)

b.

Seller: Arizona (PPB)

c.

Servicer: New York (SOI)

d.

Servicer: Arizona (PPB)

e.

Servicer: Texas

 

5.



A certificate of the Secretary of each Seller Party certifying (i) the names and
signatures of the officers authorized on its behalf to execute this Agreement,
the RSA Amendment and any other documents to be delivered by it hereunder and
(ii) a copy of such Person’s By-Laws.

 

6.



A certified copy of search results showing all UCC filings filed with the
Secretary of State of the State of Delaware as of July 15, 2010 naming the
Seller as debtor.

 

7.



A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:

 

--Each Seller Party is a corporation duly incorporated, validly existing, and in
good standing under the laws of its state of incorporation.

 

--Each Seller Party has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such Person’s business.

 

--Each Seller Party has all requisite power and authority to execute, deliver
and perform all of its obligations under this Agreement and each other
Transaction Document to which it is a party.

 

--The execution and delivery by each Seller Party of this Agreement and each
other Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:

 





B-3

--------------------------------------------------------------------------------

 

 

(a)



require any action by or in respect of, or filing with, any governmental body,
agency or official (other than the filing of UCC financing statements);

 

(b)



contravene, or constitute a default under, any provision of applicable law or
regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Person; or

 

(c)



result in the creation or imposition of any Adverse Claim on assets of such
Person or any of its Subsidiaries (except as contemplated by this Agreement).

 

--The provisions of this Agreement are sufficient to constitute authorization by
Seller for the filing of the financing statement required under this Agreement.

 

--For the purposes of the Delaware UCC, Seller is a “registered organization.”

 

--This Agreement and each other Transaction Document to which such Person is a
party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

 

--The provisions of this Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

 

--To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party or any of their respective Affiliates,
which would materially adversely affect the business or financial condition of
such Person and its Affiliates taken as a whole or which would materially
adversely affect the ability of such Person to perform its obligations under any
Transaction Document to which it is a party.

 

8.



If requested by the Company in such Financial Institution’s Purchaser Group or
the Agent, a favorable opinion of legal counsel for each Financial Institution,
reasonably acceptable to such Company and the Agent which addresses the
following matters:

 

--This Agreement has been duly authorized by all necessary corporate action of
such Financial Institution.

 

--This Agreement has been duly executed and delivered by such Financial
Institution and, assuming due authorization, execution and delivery by each of
the other parties thereto, constitutes a legal, valid and binding obligation of
such Financial Institution, enforceable against such Financial Institution in
accordance with its terms.

 

9.



Compliance Certificates of the Seller and the Servicer.

 

10.



The Fee Letters.

 

11.



The Monthly Report for July, 2010.

 

12.



Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

 





B-4

--------------------------------------------------------------------------------

 

 

13.



Each Company shall have received a duly executed copy of its Funding Agreement
or amendment thereto, as applicable, in form and substance satisfactory to such
Company.

 

14.



For each Purchaser that is not incorporated under the laws of the United States
of America, or a state thereof, two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.

 

 

 



B-5

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

COMPUTATION OF CP COSTS

 

With respect to the Purchaser Interest of the Companies on any day, the CP Costs
on such day shall equal the sum of Company Costs for each Company as of such
day, where “Company Costs” has the meaning specified below.

 

“Company Costs” means, with respect to Purchaser Interests of the Companies,:

 

a.



For any Purchaser Interest purchased by the Bank One Company, for any day, an
amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the Bank One Company with the issuance of
Commercial Paper, divided by (ii) 360.  “Daily/90 Day LIBOR Rate” shall mean,
for any day, a rate per annum equal to the ninety (90) day London-Interbank
Offered Rate appearing on the Bloomberg BBAM (British Bankers Association) Page
(or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London; provided,  however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.

 

b.



For any Purchaser Interest purchased by the Scotia Company, for any day, the per
annum rate equivalent to the “weighted average cost” (as defined below) related
to the issuance of Commercial Paper that is allocated, in whole or in part, to
fund the Capital of such Purchaser Interest (and which may also be allocated in
part to the funding of other assets of the Scotia Company); provided,  however,
that if any component of such rate is a discount rate in calculating the Company
Costs for the Capital of such Purchaser Interest for such date, the rate used to
calculate such component of such rate shall be a rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.  For the
purposes of this paragraph (b), the “weighted average cost” shall consist of (x)
the actual interest rate paid to purchasers of Commercial Paper issued by the
Scotia Company, (y) the costs associated with the issuance of such Commercial
Paper (including dealer fees and commissions to placement agents), and (z)
interest on other borrowing or funding sources by the Scotia Company, including
to fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.  For each Settlement Period, the Scotia Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.

 

c.



For any Purchaser Interest purchased by the SMBC Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable

 





 

--------------------------------------------------------------------------------

 

 

purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the SMBC Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the SMBC
Company (or by the SMBC Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the SMBC Company
applicable to such Incremental Purchase by the SMBC Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the SMBC Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the SMBC Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the SMBC Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(d), “Pooled Commercial Paper” means Commercial Paper notes of the SMBC Company
subject to any particular pooling arrangement by the SMBC Company, but excluding
Commercial Paper issued by the SMBC Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the SMBC Company.  For each Settlement Period, the SMBC Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.

 

d.



For any Purchaser Interest purchased by the BTMU Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the BTMU Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the BTMU
Company (or by the BTMU Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the BTMU Company
applicable to such Incremental Purchase by the BTMU Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the BTMU Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the BTMU Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the BTMU Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(e), “Pooled Commercial Paper” means Commercial Paper notes of the BTMU Company
subject to any particular pooling arrangement by the BTMU Company, but excluding
Commercial Paper issued by the BTMU Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the BTMU Company.  For each Settlement Period, the BTMU Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.

 





 

--------------------------------------------------------------------------------

 

 

e.



For any Purchaser Interest purchased by the WFB Company for any day, an amount
equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of such
day, and (B) the aggregate Capital associated with each Purchaser Interest that
shall have been funded by the WFB Company, as applicable, divided by (ii)
360.  “Daily/30 Day LIBOR Rate” shall mean, for any day, a rate per annum equal
to the one-month Eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by WFB, as
applicable, from another recognized source for interbank quotation), in each
case, changing when and as such rate changes; provided,  however, that if the
Daily/30 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.

 

f.



For any Purchaser Interest purchased by the BB&T Company, for any day, an amount
equal to (i) the product of (A) Daily/30 Day LIBOR Rate in respect of such day,
and (B) the aggregate Capital associated with each Purchaser Interest that shall
have been funded by the BB&T Company, divided by (ii) 360.  “Daily/30 Day LIBOR
Rate” shall mean, for any day, a rate per annum equal to the one-month
Eurodollar rate for U.S. dollar deposits as reported on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by ICE Benchmark Administration Limited for the purpose of displaying
London interbank offered rates for U.S.  dollar deposits), as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day in London, then
the immediately preceding Business Day in London (or if not so reported, then as
determined by BB&T from another recognized source for interbank quotation), in
each case, changing when and as such rate changes; provided,  however, that if
the Daily/30 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  If BB&T is for any reason unable to
determine the Daily/30 Day LIBOR Rate in the foregoing manner or has determined
in good faith that the Daily/30 Day LIBOR Rate determined in such manner does
not accurately reflect the cost of acquiring, funding or maintaining a Purchaser
Interest, the Daily/30 Day LIBOR Rate for such day shall be the Alternate Base
Rate.

 

g.



For any Purchaser Interest purchased by the PNC Company, for any day, an amount
equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of such
day, and (B) the aggregate Capital associated with each Purchaser Interest that
shall have been funded by the PNC Company with the issuance of Commercial Paper,
divided by (ii) 360.  “Daily/90 Day LIBOR Rate” shall mean, for any day, a rate
per annum equal to the ninety (90) day London-Interbank Offered Rate appearing
on the Bloomberg BBAM (British Bankers Association) Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) on such day
or, if such day is not a Business Day in London, the immediately preceding
Business Day in London; provided,  however, that if the Daily/90 Day LIBOR Rate
as determined herein would be less than zero percent (0.00%) on any day, for
purposes of this Agreement, such rate shall be deemed to be zero percent
(0.00%)  for such day.  In the event that such rate is not available on any day
at such time for any reason, then the “Daily/90 Day LIBOR Rate” for such day
shall be the rate at which ninety (90) day U.S. Dollar deposits of $5,000,000
are offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m. (London time)
on such day; and if the Agent is for any reason unable to determine the Daily/90
Day LIBOR Rate in the foregoing manner or has determined in good faith that the
Daily/90 Day LIBOR Rate determined in such manner does not accurately reflect
the cost of acquiring, funding or maintaining a Purchaser Interest, the Daily/90
Day LIBOR Rate for such day shall be the Alternative Base Rate.

 

 

--------------------------------------------------------------------------------